EXHIBIT 10.9

 

NEW JERSEY ECONOMIC DEVELOPMENT AUTHORITY



and



SHAWMUT BANK CONNECTICUT, NATIONAL ASSOCIATION
as Trustee



(Burlington Coat Factory Warehouse
of New Jersey, Inc. - 1995 Project)

INDENTURE OF TRUST

THIS INDENTURE OF TRUST, dated as of the first day of August, 1995 (the
"Indenture"), by and between the NEW JERSEY ECONOMIC DEVELOPMENT AUTHORITY (the
"Authority"), a public body corporate and politic constituting an
instrumentality of the State of New Jersey and Shawmut Bank Connecticut,
National Association, a national banking association duly organized and validly
existing and authorized to accept and execute the trusts of the character
hereinafter set forth under and by virtue of the laws of the United States of
America, with its principal corporate trust office located at Hartford,
Connecticut, as Trustee (the "Trustee").

W I T N E S S E T H:

WHEREAS, the New Jersey Economic Development Authority Act, constituting
N.J.S.A. 34:1B-1 et seq., as amended (the "Act"), declares that the legislature
has determined that Department of Labor and Industry statistics of recent years
indicate a continuing decline in manufacturing employment within the State of
New Jersey (the "State") which is a contributing factor to the unemployment
existing within the State, which exceeds the national average, thus adversely
affecting the economy of the State and the prosperity, safety, health and
general welfare of its inhabitants and their standard of living; and that the
availability of financial assistance and suitable facilities are important
inducements to new and varied employment promoting enterprises to locate in the
State, and to existing enterprises to remain and expand in the State; and

WHEREAS, the Authority was created to aid in remedying the aforesaid conditions
and further to implement the purposes of the Act, and the legislature has
determined and declared as a matter of express legislative determination that
the Authority and powers conferred upon the Authority under the Act and the
expenditure of moneys pursuant thereto constitutes a serving of a valid public
purpose and that the enactment of the provisions set forth in the Act is in the
public interest and for the public benefit and good; and

WHEREAS, the Authority, to accomplish the purposes of the Act, is empowered to
extend credit or make loans to any person for the planning, designing,
acquiring, constructing, reconstructing, improving, equipping and furnishing of
a project, for which credits or loans may be secured by loan agreements,
security agreements, mortgages, leases, contracts and any other instruments,
upon such terms and conditions as the Authority shall deem reasonable, and to
require the inclusion in any loan agreement, security agreement, mortgage,
lease, contract, and any other instrument, such provisions for the construction,
use, operation and maintenance and financing of a project as the Authority may
deem necessary or desirable and to enter into contracts with respect to the
improvement, equipping, furnishing, operation and maintenance of a project, for
such consideration and upon such terms and conditions as the Authority may
determine to be reasonable; and

WHEREAS, the Borrower submitted an application (the "Original Application") to
the Authority for financial assistance in the principal amount of $10,000,000
for financing a portion of the costs of a project (the "1985 Project")
consisting of the acquisition of 46.779 acres of land in the Township of
Burlington, Burlington County, New Jersey, the construction of an approximately
500,000 square foot building situate thereon for use as a national distribution
center for the Borrower's products containing about 25,000 square feet of office
space, the equipping of such building with conveyor systems, rolling racks and
automated machinery and the construction of a parking lot adjacent to such
building, and the Authority, by resolution duly adopted July 3, 1985 in
accordance with the Act, accepted the application of the Borrower for assistance
in financing the 1985 Project; and

WHEREAS, the Authority, by resolution duly adopted September 4, 1985 in
accordance with the Act, authorized the issuance of not to exceed $10,000,000
aggregate principal amount of its Economic Development Bonds (Burlington Coat
Factory Warehouse of New Jersey, Inc. - 1985 Project) for the purpose of making
a loan to the Borrower to finance the 1985 Project (the "Original Loan"); and

WHEREAS, on September 20, 1985 the Authority issued $10,000,000 of its Economic
Development Bonds dated September 1, 1985 to finance the 1985 Project (the
"Prior Bonds") pursuant to the provisions of an Indenture of Trust by and
between the Authority and National Westminster Bank, USA, as Trustee, dated as
of September 1, 1985 (the "Prior Indenture"); and

WHEREAS, aforesaid Prior Bonds maturing on or after September 1, 1996 are
subject to redemption prior to maturity, at the option of the Borrower, on any
interest payment date on or after September 1, 1995; and

WHEREAS, the Borrower is desirous of redeeming the Prior Bonds dated September
1, 1985 maturing on or after September 1, 1996 (the "Refunded Bonds") on
September 1, 1995; and

WHEREAS, the Borrower, by letter dated May 10, 1995, has notified the Authority
of its intent to redeem the Refunded Bonds on September 1, 1995 and has
requested the Authority's assistance in the issuance of not to exceed
$10,000,000 aggregate principal amount of bonds to refinance the 1985 Project
and to redeem the Refunded Bonds; and

WHEREAS, on July 11, 1995, the Authority by resolution duly adopted (the
"Resolution"), authorized the issuance of its Economic Development Refunding
Bonds (Burlington Coat Factory Warehouse of New Jersey, Inc. - 1995 Project)
(the "Refunding Bonds" or the "Bonds") for the purpose of providing funds for
the Borrower to refinance the 1985 Project and redeem the Refunded Bonds (the
"Project"); and

WHEREAS, the Authority has determined that the issuance, sale and delivery of
said Bonds, as hereinafter provided, is needed to finance the cost of the
Project, including necessary expenses incidental thereto and concurrently
herewith, the Authority and the Borrower have entered into a Loan Agreement,
dated as of August 1, 1995, providing for the financing of the Project (the
"Loan Agreement" or "Agreement"); and

WHEREAS, the Borrower has caused to be delivered to the Trustee an Irrevocable
Direct Pay Letter of Credit No. 40017969 (the "Initial Letter of Credit") issued
by First Fidelity Bank, National Association (the "Bank") providing for the
payment of principal and up to 210 days interest on the Bonds calculated at the
rate of six and one hundred twenty-five thousandths percentum (6.125%) per annum
accrued on the Bonds; and

WHEREAS, the Bank will be entitled to reimbursement by the Borrower for all
amounts drawn under the Initial Letter of Credit (as hereinafter defined)
pursuant to the terms of a Letter of Credit Reimbursement Agreement (the
"Reimbursement Agreement"), dated as of the date hereof, between the Borrower
and the Bank, a copy of which has been delivered to the Trustee; and

WHEREAS, the obligation of the Borrower to reimburse the Bank for payments made
under the Initial Letter of Credit and the Reimbursement Agreement shall be
additionally secured by a mortgage from the Borrower to the Bank on the real
property and improvements thereon more specifically described in Exhibit A
thereto (the "Mortgage"), a guaranty of payment by the Corporate Guarantor (as
hereinafter defined), an Assignment of Leases and by filed Financing Statements
creating a security interest in Machinery and Equipment; and

WHEREAS, the execution and delivery of this Indenture have been duly authorized
by the Authority, and all conditions, acts and things necessary and required by
the Constitution or statutes of the State of New Jersey or otherwise, to exist,
to have happened, or to have been performed precedent to and in the execution
and delivery of this Indenture and in the issuance of the Bonds herein
authorized, do exist, have happened and have been performed in regular form,
time and manner; and

WHEREAS, the said Trustee has power to enter into this Indenture and to execute
the trusts hereby created and has accepted the trusts so created and in evidence
thereof has joined in the execution hereof.

NOW, THEREFORE, THIS INDENTURE WITNESSETH:

That the Authority, in consideration of the premises, of the acceptance by the
Trustee of the trusts hereby created, of the mutual covenants herein contained,
of the purchase and acceptance of the Bonds by the Holders thereof, of the
issuance of the Letter of Credit by the Bank, and of the sum of One Dollar, in
lawful money of the United States of America to it duly paid by the Trustee at
or before the execution and delivery of these presents, and for other good and
valuable consideration the receipt whereof is hereby acknowledged, and in order
to secure (A) the payment of the principal of, redemption premium, if any, and
interest on the Bonds according to their terms, (B) the obligations of the
Borrower under the Loan Agreement, (C) all of the obligations of the Borrower
under the Reimbursement Agreement to reimburse the Letter of Credit Issuer for
all draws under the Letter of Credit, to perform its covenants contained therein
and to repay all amounts owing thereunder, whether for fees, expenses,
reimbursements of drawings under the Letter of Credit or otherwise, and (D) the
performance and observance by the Authority of all the covenants expressed or
implied herein and in the Bonds, does by these presents (i) sell, grant,
bargain, assign, transfer, convey, pledge and set over to the Trustee, and (ii)
grant to the Trustee for the benefit of the owners of the Bonds a security
interest in:

     (A) All of the Authority's right, title to and interest in, to and under
the Loan Agreement (but none of its obligations thereunder), including, but not
limited to, all payments due and to become due thereunder (except for payments
to or for the benefit of the Authority under Sections 4.4, 5.22 and 5.23 of the
Loan Agreement, and reserving its right to sue in its own name and for its own
benefit to recover damages for breach by the Borrower of, or to seek specific
performance of the Borrower's obligations as set forth in the Loan Agreement and
including other Reserved Rights), and all moneys, securities, Funds and Accounts
(including investments, if any) held and to be held by the Trustee pursuant to
this Indenture; and

     (B) the Revenues; and

     (C) all substitutions and replacements for any of the foregoing and all
proceeds of any of the foregoing; the same to be held in trust and applied by
the Trustee as provided herein;

PROVIDED, HOWEVER, that the Authority, in order to accomplish the purposes and
objectives of the New Jersey Economic Development Authority Act (P.L. 1974, c.
80), as amended and supplemented, retains the right, jointly and severally with
the Trustee, upon the happening of an Event of Default, to enforce the
provisions contained in the Loan Agreement, whether or not the Trustee or the
Holders shall have exercised any rights or remedies under this Indenture or the
Loan Agreement, to the extent reasonably necessary to enforce the public
purposes thereof. In addition, the Authority shall have the right and remedy,
without posting bond or other security, to have provisions of the Loan Agreement
specifically enforced by any court having equity jurisdiction, it being
acknowledged and agreed that any breach or threatened breach of a provision of
the Loan Agreement will cause irreparable injury to the Authority and that money
damages will not provide an adequate remedy therefor;

PROVIDED THAT THE STATE OF NEW JERSEY IS NOT OBLIGATED TO PAY, AND NEITHER THE
FAITH AND CREDIT NOR TAXING POWER OF THE STATE OF NEW JERSEY IS PLEDGED TO THE
PAYMENT OF THE PRINCIPAL OR REDEMPTION PRICE OF, IF ANY, OR INTEREST ON THE
BONDS. THE BONDS ARE SPECIAL, LIMITED OBLIGATIONS OF THE NEW JERSEY ECONOMIC
DEVELOPMENT AUTHORITY (THE "AUTHORITY"), PAYABLE SOLELY OUT OF THE REVENUES OR
OTHER RECEIPTS, FUNDS OR MONEYS OF THE AUTHORITY PLEDGED UNDER THE INDENTURE AND
FROM ANY AMOUNTS OTHERWISE AVAILABLE UNDER THE INDENTURE FOR THE PAYMENT OF THE
BONDS. THE BONDS DO NOT NOW AND SHALL NEVER CONSTITUTE A CHARGE AGAINST THE
GENERAL CREDIT OF THE AUTHORITY. THE AUTHORITY HAS NO TAXING POWER; AND PROVIDED
FURTHER THAT THE OBLIGATION TO REIMBURSE THE LETTER OF CREDIT ISSUER FOR DRAWS
UNDER THE LETTER OF CREDIT AND THE OTHER OBLIGATIONS UNDER THE REIMBURSEMENT
AGREEMENT (AS HEREIN DEFINED) ARE SOLELY OBLIGATIONS OF THE BORROWER AND ARE NOT
IN ANY MANNER OBLIGATIONS OF THE AUTHORITY, THE STATE OF NEW JERSEY OR ANY
POLITICAL SUBDIVISION THEREOF;

TO HAVE AND TO HOLD the same unto the Trustee and its successors in trust
forever;

IN TRUST NEVERTHELESS, upon the terms and trusts herein set forth, for the equal
and proportionate benefit, security and protection of all Holders of the Bonds
issued under and secured by this Indenture without preference, priority or
distinction as to lien or otherwise of any Bonds over any other Bonds, and for
the security of the Bank, except that moneys available to the Trustee under the
Letter of Credit shall be available solely for the payment of the principal of
and interest on the Bonds.

IT IS HEREBY COVENANTED, declared and agreed by and between the parties hereto
that all Bonds issued and secured hereunder are to be issued, authenticated and
delivered and all said property hereby sold, granted, bargained, assigned,
transferred, conveyed, pledged and set-over is to be dealt with and disposed of
under, upon and subject to the terms, conditions, stipulations, covenants,
agreements, trusts, uses and purposes as hereinafter expressed, and the
Authority does hereby agree and covenant with the Trustee, with the respective
Holders from time to time of the Bonds and with the Bank as follows:

ARTICLE I



DEFINITIONS

Section 101. Definitions. The following words and terms as used herein shall
have the following meanings unless the context or use indicates another or
different meaning or intent. Capitalized terms found herein, but not defined
herein shall have the same meanings as defined in the Loan Agreement.

"Account" shall mean any account created under this Indenture;

"Acquisition Fund" shall mean the fund so designated which is established
pursuant to Section 407 hereof;

"Act" shall mean the New Jersey Economic Development Authority Act, constituting
N.J.S.A. 34:1B-1 et seq., as amended, or any successor legislation, and the
regulations promulgated thereunder;

"Act of Bankruptcy" shall mean the filing of a petition in bankruptcy (or other
commencement of a bankruptcy or similar proceeding) by or against the Borrower,
the Corporate Guarantor or the Authority under any applicable bankruptcy,
insolvency, reorganization or similar law, now or hereafter in effect;

"Act of Bankruptcy of the Bank" shall occur when the Bank, as issuer of the
Letter of Credit, or any Letter of Credit Issuer, becomes insolvent or fails to
pay its debts generally as such debts become due or admits in writing its
inability to pay any of its indebtedness or consents to or petitions for or
applies to any authority for the appointment of a receiver, liquidator, trustee
or similar official for itself or for all or any substantial part of its
properties or assets or any such trustee, receiver, liquidator or similar
official is otherwise appointed or when insolvency, reorganization, arrangement
or liquidation proceedings (or similar proceedings) are instituted by or against
the Bank, or any Letter of Credit Issuer, provided that any such proceedings
brought against the Bank or any Letter of Credit Issuer, will constitute such an
Act of Bankruptcy only if not dismissed within one hundred twenty (120) days;

"Agreement" or "Loan Agreement" shall mean the Loan Agreement dated as of August
1, 1995 by and between the Authority and the Borrower and any amendments thereof
and supplements thereto relating to the Project to be financed from proceeds of
the Bonds;

"Alternate Letter of Credit" shall mean any letter of credit substituted for the
Initial Letter of Credit, including any renewals or extensions of the Initial
Letter of Credit by the Letter of Credit Issuer, pursuant to and meeting the
requirements of Section 404 hereof;

"Alternate Letter of Credit Issuer" shall mean the issuer of an Alternate Letter
of Credit which meets the standards set forth in Section 404(d) hereof;

"Application" shall mean the Borrower's letter to the Authority, dated May 10,
1995, with respect to the Project, and all attachments, exhibits, correspondence
and modifications submitted in writing to the Authority in connection with said
application;

Articles and Sections mentioned by number only are the respective Articles and
Sections of this Indenture so numbered;

"Assignment of Leases and Rents" shall mean the assignment dated as of August 1,
1995, which is made a part of the Record of Proceedings, executed by the
Borrower and assigning to the Bank the benefits of existing and future leases on
the Project Facility, as the same may be amended from time to time;

"Authority" shall mean the New Jersey Economic Development Authority, a public
body corporate and politic constituting an instrumentality of the State of New
Jersey exercising governmental functions and any body, board, authority agency
or political subdivision or other instrumentality of the State which shall
hereafter succeed to the powers, duties and functions thereof;

"Authority's Fee" shall mean the fee in the amount of $25,000, payable to the
Authority for its services in connection with the issuance of the Bonds;

"Authorized Authority Representative" shall mean any individual or individuals
duly authorized by the Authority to act on its behalf pursuant to the
Resolution;

"Authorized Borrower Representative" shall mean any individual or individuals
duly authorized by the Borrower to act on its behalf;

"Authorized Denominations" shall mean minimum denomina tions of $25,000 and
integral multiples of $5,000 thereafter;

"Authorized Trustee Representative" shall mean such person or persons designated
by the Trustee to act on its behalf;

"Available Moneys" shall mean, with respect to the payment of principal of,
redemption premium, if any and interest on the Bonds (i) moneys which are paid
to the Trustee by the Letter of Credit Issuer pursuant to a draw on the Letter
of Credit, (ii) moneys which have been deposited in the Bond Fund, (other than
moneys drawn under the Letter of Credit and deposited in the Letter of Credit
Account within the Bond Fund pursuant to Section 402 hereof), which moneys have
remained on deposit in the Bond Fund for at least 123 days during and prior to
which there has been no Act of Bankruptcy, (iii) moneys which have been
deposited directly by the Borrower with the Trustee in the Bond Fund and which
have remained on deposit therein for at least 123 days during and prior to which
there has been no Act of Bankruptcy, (iv) the proceeds of the sale of refunding
obligations, if, in the opinion, acceptable to Moody's, of nationally recognized
counsel experienced in bankruptcy matters, the application of such moneys will
not constitute a voidable preference in the event of the occurrence of an Act of
Bankruptcy, or (v) the proceeds from investment of moneys qualifying as
Available Moneys under clauses (ii) or (iii) of this definition, if, in the
opinion, acceptable to Moody's, of nationally recognized counsel experienced in
bankruptcy matters, the application of such moneys will not constitute a
voidable preference in the event of an Act of Bankruptcy;

"Bank" shall mean, with respect to the Initial Letter of Credit, First Fidelity
Bank, National Association, issuer of the irrevocable direct pay Initial Letter
of Credit, dated the Issue Date, with its office located at 123 South Broad
Street, Philadelphia, Pennsylvania 19109 and its successors and assigns, and
with respect to an Alternate Letter of Credit, the Alternate Letter of Credit
Issuer;

"Bond" or "Bonds" or "Refunding Bond" or "Refunding Bonds" shall mean the
Authority's not to exceed $10,000,000 aggregate principal amount of Economic
Development Refunding Bonds (Burlington Coat Factory Warehouse of New Jersey,
Inc. - 1995 Project) issued to provide funds to finance the Project,
substantially in the form attached as Exhibit A to the Indenture;

"Bond Counsel" shall mean the law firm of Wilentz, Goldman & Spitzer, P.A., 90
Woodbridge Center Drive, Woodbridge, New Jersey or any other nationally
recognized bond counsel acceptable to the Authority, the Trustee and the Letter
of Credit Issuer;

"Bondholder" or "Holder" or "Owner" shall mean any person who shall be the
registered owner of any Bond or Bonds as shown on the registration books
maintained on behalf of the Authority by the Bond Registrar;

"Bond Fund" shall mean the Fund so designated which is established and created
by Section 402 hereof;

"Bond Proceeds" shall mean the amount, including any accrued interest, paid to
the Authority by the Placement Agent pursuant to the Placement Agreement as the
purchase price of the Bonds, and any interest income earned thereon;

"Bond Year" shall mean the one-year period commencing September 1 and ending on
the following August 31; except that the first Bond Year shall commence on the
Issue Date and end on August 31, 1996;

"Borrower" shall mean Burlington Coat Factory Warehouse of New Jersey, Inc., a
corporation organized and existing under the laws of the State of New Jersey and
its successors and assigns;

"Business Day" shall mean a day of the year, other than a Saturday, Sunday or
other day, on which banks located in the municipality in which the Principal
Offices of the Trustee, the Paying Agent, the Bond Registrar (as defined in
Section 209 hereof) or the Bank are located are authorized or required by law to
close;

"Code" shall mean the Internal Revenue Code of 1986, as amended, and the
Treasury Regulations and rules promulgated thereunder;

"Collateral" shall mean all the real property subject to the lien of the
Mortgage and the Assignment of Leases, the Machinery and Equipment, as well as
all those assets of the Borrower in which the Authority or the Bank are granted
a security interest and all other real and personal property owned by the
Borrower and pledged, conveyed or in which the Authority or the Bank are
otherwise granted a lien and/or security interest in connection with the
Reimbursement Agreement (as hereinafter defined) or any other Loan Document;

"Corporate Guarantor" shall mean Burlington Coat Factory Warehouse Corporation,
a corporation of the State of Delaware, the Borrower's parent corporation;

"Cost" shall mean those items set forth in Section 3(c) of the Act and all
expenses as may be necessary or incident to acquiring, constructing, installing
or restoring the Project;

"Debt Service Payment" shall mean, with respect to any Interest Payment Date,
(i) the interest payable on such Interest Payment Date on all Bonds then
Outstanding, plus (ii) the principal, if any, payable on such Interest Payment
Date on all such Bonds, plus (iii) the redemption premium, if any, payable on
such Interest Payment Date on all such Bonds;

"Determination of Taxability" shall be deemed to have occurred upon the
happening of any of the following:

     (i) the issuance of a published or private written ruling of the Internal
Revenue Service in which the Borrower or any "related person" has participated
or with respect to which the Borrower or "related person" has been given written
notice and the opportunity to participate, to the effect that the interest
payable on the Bonds is wholly includable in the gross income for Federal income
tax purposes of one or more Owners thereof; or

     (ii) a final, nonappealable determination by a court of competent
jurisdiction in the United States in a proceeding with respect to which the
Borrower or "related person" has been given written notice and the opportunity
to participate and defend, to the effect that the interest payable on the Bonds
is wholly includable in the gross income for Federal income tax purposes of one
or more Owners thereof; or

     (iii) the enactment of legislation of the Congress of the United States
with the effect that interest payable on the Bonds is, or would be, in the
opinion of Bond Counsel, includable in the gross income of the Owners (except
Owners who are "substantial users" or "related persons" within the meaning of
Section 147(a) of the Code);

"Escrow Agent" shall mean Shawmut Bank Connecticut, National Association,
Hartford, Connecticut or its successor in interest;

"Escrow Deposit Agreement" shall mean the Escrow Deposit Agreement dated as of
August 1, 1995 pursuant to which proceeds of the Bonds will be deposited with
the Escrow Agent which will be used to redeem the Refunded Bonds;

"Event of Default" shall have the meaning given to such term in Section 901
hereof;

"Excess Investment Earnings" are determinable as of the end of each Bond Year on
the basis of the period from the date of original delivery and payment for the
Bonds through the last day of the most recently completed Bond Year, and are the
excess of:

     (a) the aggregate amount earned on investments held under this Indenture
(including unrealized gains and losses upon the retirement of the last Bond, but
excluding (i) investments in evidences of indebtedness described in Section
103(a)(1) of the Code and (ii) investments of amounts held in the Rebate Fund)
over

     (b) the amount that would have been earned on such investments if they had
a Yield equal to the Yield of the Bonds (determined on a present value basis
from the date of original delivery and payment for the Bonds, without adjustment
for costs of issuance);

"Fiduciary" shall mean the Trustee or Paying Agent;

"Funds" shall mean the Acquisition Fund and the Bond Fund and shall not include
the Rebate Fund;

"Gross Proceeds" shall have the meaning set forth in Section 1.148-1(b) of the
Treasury Regulations, presently including, without limitation:

     (a) Sale proceeds, which are amounts actually or constructively received on
the sale (or other disposition) of the Bonds, excluding amounts included in the
issue price used to pay accrued interest within one (1) year of the date of
issuance;

     (b) Investment proceeds, which are amounts actually or constructively
received from the investment of sale proceeds or investment proceeds;

     (c) Transferred proceeds, which are proceeds of a refunded issue that are
allocable to a refunding issue at the time the refunded issue is discharged;

     (d) Replacement proceeds, which are amounts replaced by proceeds of an
issue, including amounts held in a sinking fund, pledged fund, or reserve or
replacement fund for an issue; and

     (e) Amounts not otherwise taken into account which are received as a result
of investing the amounts described above;

"Guaranty" or "Guaranty Agreement" shall mean the guaranty and suretyship
agreement dated as of August 1, 1995, executed and delivered by the Corporate
Guarantor to the Bank;

The terms "herein", "hereunder", "hereby", "hereto", "hereof" and any similar
terms, refer to this Indenture; the term "heretofore" means before the date of
execution of this Indenture; and the term "hereafter" means after the date of
execution of this Indenture;

The term "Holder" shall have the meaning ascribed to "Bondholder" in this
Section;

"Indenture" shall mean this Indenture of Trust, as the same may have been from
time to time amended, modified or supplemented by Supplemental Indentures as
permitted hereby;

"Initial Letter of Credit" shall mean the irrevocable direct pay Letter of
Credit dated the Issue Date, in the form of Annex A attached to the
Reimbursement Agreement (as herein defined), issued by the Bank;

"Interest Payment Date" shall mean March 1, 1996 and each September 1 and March
1 thereafter;

"Issue Date" shall mean August 24, 1995;

"Letter of Credit" shall mean the Initial Letter of Credit or any Alternate
Letter of Credit;

"Letter of Credit Account" shall mean the account so designated which is
established and created as a separate account within the Bond Fund pursuant to
Section 402 hereof;

"Letter of Credit Issuer" shall mean the Bank as issuer of the Initial Letter of
Credit and any issuer of an Alternate Letter of Credit;

"Letter of Credit Maturity Date" shall mean the date of,expiration of the
Initial Letter of Credit which is September 15, 2000, unless extended or
renewed, or if the Initial Letter of Credit has been replaced with an Alternate
Letter of Credit, then the expiration date of the Alternate Letter of Credit;

"Lien" shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or otherwise), or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing and the filing of
any financing statement under the Uniform Commercial Code (other than any such
financing statement filed for information purposes only) or comparable law of
any jurisdiction to evidence any of the foregoing);

"Loan" shall mean the issuance of an amount not to exceed $10,000,000 by the
Authority for the purposes of redeeming the Refunded Bonds;

"Loan Documents" shall mean any or all of this Indenture, the Loan Agreement,
the Mortgage, the Financing Statements, the Guaranty Agreement, the Placement
Agreement, the Assignment of Leases, the Reimbursement Agreement, the Letter of
Credit, the Escrow Deposit Agreement, any documents securing the Borrower's
obligations under the Loan Agreement, the Indenture and the Reimbursement
Agreement, and all documents and instruments executed in connection therewith
and all amendments and modifications thereto;

"Moody's" shall mean Moody's Investors Service, a corporation organized and
existing under the laws of the State of Delaware, its successors and assigns,
and, if such corporation shall be dissolved or liquidated or shall no longer
perform the functions of a securities rating agency, "Moody's" shall be deemed
to refer to any other nationally recognized securities rating agency designated
by the Authority, with the approval of the Borrower, by notice to the Trustee
and the Borrower;

"Mortgage" shall mean the first mortgage lien on and security interest in the
Premises securing the obligations of the Borrower to the Bank, which Mortgage is
made a part of the Record of Proceedings, executed by the Borrower, as
Mortgagor, and given to the Bank, as Mortgagee;

"Net Proceeds" shall mean the Bond Proceeds less any amounts placed in a
reasonably required reserve or replacement fund within the meaning of Section
150(a)(3) of the Code;

"1985 Project" shall mean the acquisition of 46.779 acres of land in the
Township of Burlington, Burlington County, New Jersey and the construction of an
approximately 500,000 square foot building situate thereon for use as a national
distribution center for the Borrower's products containing about 25,000 square
feet of office space, the equipping of such building with conveyor systems,
rolling racks and automated machinery and the construction of a parking area
adjacent to such building, a portion of such costs being financed with the
proceeds of the Prior Bonds;

"Nonpurpose Investment" shall mean any "investment property" (within the meaning
of Section 148(b)(2) of the Code) which is (i) acquired with the Gross Proceeds
of the Bonds and (ii) not acquired in order to carry out the governmental
purpose of the Bonds;

"Outstanding", when used with reference to Bonds and as of any particular date,
shall describe all Bonds theretofore and thereupon being authenticated and
delivered except (a) any Bond canceled by the Trustee or proven to the
satisfaction of the Trustee to have been canceled by the Authority or by any
other Fiduciary, at or before said date, (b) any Bond for payment or Redemption
of which moneys equal to the principal amount or redemption price thereof, as
the case may be, with interest to the date of maturity or redemption date, shall
have theretofore been deposited with one or more of the Fiduciaries in trust
(whether upon or prior to maturity or the redemption date of such Bond) and,
except in the case of a Bond to be paid at maturity, of which notice of
redemption shall have been given or provided for in accordance with Article III
hereof, (c) any Bond in lieu of or in substitution for which another Bond shall
have been authenticated and delivered pursuant to Article II hereof, and (d) any
Bond held by the Borrower;

"Paragraph" shall mean a specified paragraph of a Section, unless otherwise
indicated;

"Paying Agent" shall mean any paying agent for Bonds appointed by or pursuant to
Section 713 hereof, and its successor or successors and any other corporation or
association which may at any time be substituted pursuant to this Indenture;

"Permitted Encumbrances" shall mean, as of any paricular time: (i) liens for
taxes and assessments not then delinquent or, provided there is no risk of
forfeiture or sale of any of the Collateral, which are being contested in good
faith and for which reserves have been established by the Borrower which are
satisfactory to the Bank, all in accordance with the provisions of Section 5.8
of the Reimbursement Agreement; (ii) liens granted pursuant to the Reimbursement
Agreement, the Indenture, the Loan Agreement, the Mortgage, the Assignment of
Leases, the Financing Statements and the other Loan Documents; (iii) liens
securing claims or demands of mechanics and materialmen or other liens similar
in nature; (iv) utility access and other easements and rights of way,
restrictions and exceptions that the Title Insurance Policy insures will not
interfere with or impair the Premises or the Project Facility and previously
approved by and acceptable to the Bank; (v) purchase money security interests
encumbering (A) property other than the Collateral or (B) property acquired
after the date hereof and otherwise comprising Collateral, provided, however,
that the Bank's lien shall remain in effect with respect to such Collateral
subject only to such purchase money security interest(s); (vi) those exceptions
shown on Schedule B of the Title Insurance Policy acceptable to the Bank and the
Authority; (vii) liens of or resulting from any litigation or legal proceeding
which are being contested in good faith by appropriate actions or proceedings or
any judgment or award, the time for the appeal or petition for rehearing of
which shall not have expired, or in respect of which the Borrower shall at any
time in good faith be prosecuting an appeal or proceeding for a review and in
respect of which a stay of execution pending such appeal or proceeding for
review shall have been secured and for which a supersedeas bond has been timely
posted; (viii) minor survey exceptions or minor encumbrances, easements or
reservations, or rights of others for rights-of-way, utilities and other similar
purposes, or zoning or other restrictions as to the use of real properties which
are necessary to the conduct of the activities of the Borrower or which
customarily exist on properties of corporations engaged in similar activities
and similarly situated and which do not in the aggregate materially impair the
operation of the business of the Borrower; and (ix) liens in favor of the City
of Burlington in connection with an Urban Development Act Grant (UDAG Grant
Number B-85-AB-34-0262), which liens are subordinate to the lien of and Mortgage
in favor of the Bank;

"Permitted Investments" shall mean those investments described in Article VI
hereof;

"Person" or "Persons" shall mean any individual, corporation, partnership, joint
venture, trust, or unincorporated organization, or a governmental agency or any
political subdivision thereof;

"Placement Agent" shall mean First Fidelity Bank, N.A., n its capacity as agent
in connection with the placement of the Bonds;

"Placement Agreement" shall mean the Placement Agreement dated as of August 1,
1995 by and among the Placement Agent, the Bank, the Authority and the Borrower;

"Premises" shall mean the premises and all improvements thereon located in the
Project Municipality, all as described in Schedule A to the Loan Agreement and
the Mortgage;

"Principal Office" shall mean (i) in the case of the Trustee, the principal
corporate trust office of the Trustee located at Hartford, Connecticut, or which
at any particular time its corporate trust business shall be administered; (ii)
in the case of the Bank, its office at which documents for drawing on the Letter
of Credit are to be presented; (iii) in the case of the Placement Agent, the
office thereof designated in writing to the Trustee, the Bank and the Borrower
and (iv) in the case of any care of their attorney Stacy John Haigney, other
Person, the office thereof designated in writing to the Trustee and the Bank;

"Project" shall mean the refinancing of the 1985 Project and the redemption of
the Refunded Bonds with the proceeds of the Bonds;

"Project Facility" or "Project Facilities" shall mean the land, the improvements
and the building situate thereon located in the Project Municipality acquired
and constructed by the Borrower, including any additions, substitutions or
replacements which have been constructed or acquired thereon with the proceeds
of the Refunded Bonds;

"Project Municipality" shall mean the Township of Burlington, County of
Burlington, State of New Jersey;

"Proper Charge" shall mean (i) issuance costs for the Bonds, including, without
limitation, certain attorneys' fees, printing costs, initial trustee's fees and
similar expenses; or (ii) an expenditure for the Project incurred for the
purposes of redeeming the Refunded Bonds which were issued for the purposes
of.acquiring and constructing the 1985 Project;

"Rebate Fund" shall mean the fund so designated which is.established and created
by Section 413 hereof;

"Record Date" shall mean the fifteenth day of the calendar month immediately
preceding each Interest Payment Date (whether or not a Business Day);

"Record of Proceedings" shall mean the Loan Documents, certificates, affidavits,
opinions and other documentation executed.in connection with the sale of the
Bonds and the making of the.Loan;

"Redemption" shall mean payment of the principal of any Bond prior to its stated
maturity date;

"Redemption Price", when used with respect to a Bond or portion thereof, shall
mean the principal amount of such Bond or Bonds or portion thereof plus the
applicable redemption premium, if.any, payable upon Redemption thereof in the
manner contemplated in.accordance with its terms pursuant to this Indenture;

"Reimbursement Agreement" shall mean the Letter of Credit.Reimbursement
Agreement dated as of August 1, 1995 between the.Borrower and the Bank, as the
same may be amended from time to time.and filed with the Trustee, under which
terms the Bank agrees to.issue the Initial Letter of Credit, and any successor
agreement of.the Borrower with a Letter of Credit Issuer under which terms
the.Borrower and such Letter of Credit Issuer agree o issue a Letter.of Credit;

"Reserved Rights" shall mean those certain rights of the.Authority under the
Loan Agreement to indemnification and to payments of certain Authority fees and
expenses, indemnity ayments, its right to enforce notice and reporting
requirements, restrictions on transfer of ownership, its right to inspect and
audit the books, records and the Project Facilities, of the Borrower, collection
of attorneys' fees, its right to enforce the Borrower's covenant to comply with
applicable Federal tax law, its.rights set forth in the provisions to the
granting clause in the.preamble hereto (to the extent not recited herein) and
its right to.receive certain notices;

"Resolution" shall mean the resolution duly adopted by the Authority on July 11,
1995, accepting the Application, making certain findings and determinations and
authorizing the issuance and sale of the Bonds and determining other matters in
connection with the Project, as the same may be amended or supplemented from
time to time;

"Revenues" shall mean (i) all amounts payable by the Borrower under the Loan
Agreement and assigned to the Trustee hereunder, (ii) any proceeds of Bonds
originally deposited with the Trustee for the payment of interest accrued on the
Bonds or otherwise paid to the Trustee by or on behalf of the Borrower or the
Authority for deposit in the Bond Fund or moneys remaining in the Acquisition
Fund established in connection with the issuance of the Bonds following the
payment of all Costs associated with the Project, (iii) investment income with
respect to any moneys held by the Trustee, except investment income with respect
to moneys held in the Rebate Fund, (iv) proceeds held in the Bond Fund of any
bonds which may be issued by the Authority to provide for the payment of the
Bonds in the manner set forth in Article XI hereof and the proceeds of
investments of such proceeds, (v) any moneys paid to the Trustee under the
Letter of Credit, and (vi) any insurance proceeds, sale proceeds or moneys paid
to the Trustee by the Bank in respect of the Project Facilities, including any
moneys received upon taking possession of or foreclosure on the Project
Facilities;

"Section" shall mean a specified section hereof, unless otherwise indicated;

"Special Record Date" shall mean any date as may be fixed for the payment of
defaulted interest in accordance with Section 204 hereof;

"Standard & Poor's" shall mean Standard & Poor's Corporation, a corporation
organized and existing under the laws of the State of New York, its successors
and assigns, and, if such corporation shall be dissolved or liquidated or shall
no longer perform the functions of a securities rating agency, "Standard &
Poor's" shall be deemed to refer to any other nationally recognized securities
rating agency designated by the Authority, with the approval of the Borrower, by
notice to the Trustee and the Borrower;

"State" shall mean the State of New Jersey;

"Supplemental Indenture" shall mean any indenture, amending, modifying or
supplementing this Indenture made, signed and becoming effective in accordance
with the terms of Article VIII;

"Tax Certificate" shall mean the certificate executed by the Borrower in form
and substance acceptable to the Authority, wherein the Borrower certifies as to
such matters as the Authority shall require;

"Treasury Regulations" shall mean the Income Tax Regulations promulgated by the
Department of Treasury pursuant to Sections 103 and 141-150 of the Code as the
same shall be amended or supplemented from time to time;

"Trust Estate" shall mean all property which may from time to time be subject to
the lien of this Indenture;

"Trustee" shall mean Shawmut Bank Connecticut, National Association, a national
banking association duly organized and validly existing and authorized to accept
and execute the trusts of the character hereinafter set forth under and by
virtue of the laws of the United States of America, with its principal corporate
trust office located in Hartford, Connecticut, or its successor and assigns in
interest of such capacities;

"Yield" shall mean the yield as calculated in the manner set forth in Section
148 of the Code; thus, yield with respect to an investment allocated to the
Bonds is that discount rate which produces the same present value when used in
computing the present value of all receipts received and to be received with
respect to investments and the present value of all the payments with respect to
the investments. The yield on the Bonds is that discount rate which produces the
same present value on the date hereof when used in computing the present value
of all payments of principal, interest and charges for a "qualified guarantee"
to be made with respect to the Bonds and the present value of all of the issue
prices for the Bonds. The issue price for each maturity of the Bonds is the
initial offering price of such Bonds to the public.

Section 102. Rules of Construction. Unless the context or use indicates another
or different meaning or intent, the following rules shall apply to the
construction of the Indenture:

     (i) Words importing the singular number shall include the plural number and
vice versa.

     (ii) Words importing the Redemption or calling for Redemption of Bonds
shall not be deemed to refer to or connote the payment of Bonds at their stated
maturity or upon the acceleration of the principal thereof by the Trustee
pursuant to Section 902 hereof.

     (iii) All references herein to particular articles or sections are
references to articles or sections of this Indenture unless otherwise noted.

     (iv) The captions and headings herein are solely for convenience of
reference and shall not constitute a part of this Indenture nor shall they
affect its meaning, construction or effect.

     (v) All references to "hereof" and "hereto" and words of like import shall
refer to this Indenture.

     (vi) References to any time of the day in this Indenture shall refer to
Eastern standard time or Eastern daylight saving time, as in effect in the City
of New York, New York on such day.

     (vii) Defined terms used in this Indenture which are defined in the Loan
Agreement and not in this Indenture shall have the meaning set forth in the Loan
Agreement.

ARTICLE II

THE BONDS

Section 201. Authorized Amount of Bonds. No Bonds may be issued under the
provisions of this Indenture except in accordance with this Article. There is
hereby created for issuance under this Indenture a series of Bonds designated
the "Economic Development Refunding Bonds, (Burlington Coat Factory Warehouse of
New Jersey, Inc. - 1995 Project)" in the aggregate principal amount not to
exceed $10,000,000. No additional Bonds are authorized pursuant to the terms of
this Indenture.

Section 202. Purposes for Issuance of Bonds. The Authority has authorized Bonds
to be issued for the purpose of financing the Cost of the Project, including
necessary expenses incidental thereto and to the issuance of the Bonds, as
applicable.

Section 203. Manner of Payment of Bonds. Principal or Redemption Price of the
Bonds together with accrued interest, if any, up to and including the redemption
date, maturity date or a date of acceleration of the Bonds, shall be payable
from the sources specified in Section 401 hereof and in the order specified in
Section 402 hereof to the Holders of such Bonds upon presentation and surrender
of such Bonds as they respectively become due at the Principal Office of the
Trustee, as Paying Agent for the Bonds. Interest on the Bonds which will be due
on an Interest Payment Date shall be paid by check or bank draft drawn upon the
Bond Fund by the Trustee and mailed to the Holders of such Bonds as of the close
of business on the Record Date next preceding the Interest Payment Date at the
registered addresses of such Holders as they shall appear as of the close of
business on such Record Date on the registration books maintained pursuant to
Section 209 hereof. Payment as aforesaid shall be made in such coin or currency
of the United States of America as, at the respective times of payment, shall be
legal tender for the payment of public and private debts. Any Holder of at least
one million dollars ($1,000,000) of Bonds may request interest payments by wire
transfer to an account designated by such Holder.

Section 204. Maturities, Interest Rates, and Certain Other Provisions. The Bonds
shall be dated August 1, 1995, shall bear interest from such date, calculated on
a 360 day year basis consisting of twelve (12) thirty (30) day months, at the
rates set forth below payable on the first day of each March and September,
commencing March 1, 1996, until maturity or Redemption, and shall mature on the
dates set forth below:

 

SERIAL BONDS


 

Maturity
(September 1)


Amount ($)

Interest
Rate (%)

1996

320,000

3.75

1997

350,000

4.15

1998

385,000

4.45

1999

420,000

4.75

2000

460,000

4.90

2001

505,000

5.05

2002

555,000

5.20

2003

605,000

5.40

 

 

TERM BONDS


 

Maturity
(September 1)


Amount ($)

Interest
Rate (%)

2005

1,400,000

5.600

2010

5,000,000

6.125

 

The Bonds maturing on September 1, 2005 and September 1, 2010, respectively,
shall be redeemed from sinking fund payments commencing September 1, 2004 and
September 1, 2006, respectively, and each September 1 as follows:

Term Bonds Due September 1, 2005

Year

Sinking Fund Installment ($)

2004

665,000

2005

735,000

 

Term Bonds Due September 1, 2010

Year

Sinking Fund Installment ($)

2006

810,000

2007

895,000

2008

990,000

2009

1,095,000

2010

1,210,000

 

Each such payment on the Bonds shall be payable as set forth in this Section 204
with respect to principal or Redemption Price, and interest, in any coin or
currency of the United States of America which, at the respective dates of
payment thereof, is legal tender for the payment of public and private debts.

All Bonds shall be issued in minimum denominations of $25,000 and thereafter in
any integral multiple of $5,000. The Bonds shall be numbered consecutively from
EDRB-1 upward. The Bonds may contain or have words as are (a) not inconsistent
with the provisions of this Indenture or the Resolution, (b) not prejudicial to
the Bondholders, and (c) authorized by a supplemental resolution adopted by the
Authority and a Supplemental Indenture prior to the authentication and delivery
thereof. The Bond text may be amended to reflect the security of the Bonds by
any Alternate Letter of Credit without further action by the Authority upon the
effective date of such Alternate Letter of Credit. Each Bond issued subsequent
to the initial Bonds shall be dated the Issue Date.

The Bonds shall be subject to Redemption to the extent, in the order, at the
times, on the terms, at such Redemption Price and subject to all other terms,
conditions and provisions in conformity with Article III hereof.

Interest on the Bonds shall be payable from the Interest Payment Date next
preceding the date of authentication thereof to which interest has been paid or
duly provided for, unless the date of authentication thereof is an Interest
Payment Date to which interest has been paid or duly provided for, in which case
from the date of authentication thereof, or unless no interest has been paid or
duly provided for on the Bonds, in which case from August 1, 1995, until payment
of the principal thereof has been made or duly provided for. Notwithstanding the
foregoing, if the date of authentication of any Bond is after any date which is
a Record Date next preceding any Interest Payment Date and before such Interest
Payment Date, such Bond shall bear interest from such Interest Payment Date;
provided, however, that if the Authority shall default in the payment of
interest due on such Interest Payment Date, then such Bond shall bear interest
from the next preceding Interest Payment Date to which interest has been paid or
duly provided for, or, if no interest has been paid or duly provided for on the
Bonds, from August 1, 1995. In the event of any such default, such defaulted
interest shall be payable to the Person in whose name such Bond is registered at
the close of business on a record date for the payment of such defaulted
interest (the "Special Record Date") established by notice mailed by or on
behalf of the Authority to the registered Holders of Bonds not less than fifteen
(15) days preceding such Special Record Date. Such notice shall be mailed to the
Person in whose name each Bond is registered at the close of business on the
fifth (5th) day preceding the date of mailing. Payments of interest on the Bonds
shall be payable from the Bond Fund to the Bondholders by check or bank draft
mailed to the respective addresses of the Bondholders as they appear on the
registration books of the Trustee on the Record Date. Any Holder of at least one
million dollars ($1,000,000) of Bonds may request such interest payments by wire
transfer to an account designated by such Holder. All payments of principal of
the Bonds shall be payable at the Principal Office of the Trustee or at such
other place as the Trustee and the Holder of a Bond may agree, upon surrender of
the Bond for cancellation thereof.

Section 205. Execution. The Bonds shall be executed on behalf of the Authority
by manual or facsimile signature of the Chairman, Vice Chairman, Executive
Director or Deputy Director of Investment Banking of the Authority and shall
have impressed thereon the corporate seal of the Authority or shall have
reproduced thereon a facsimile thereof. Such facsimile signatures on the Bonds
shall have the same force and effect as if the Chairman, Vice Chairman,
Executive Director or Deputy Director of Investment Banking of the Authority had
manually signed each Bond. In case any officer of the Authority the facsimile of
whose signature shall appear on the Bonds shall cease to be such officer before
the delivery of such Bonds, such facsimile shall nevertheless be valid and
sufficient for all purposes, the same as if such officer had remained in office
until delivery; and any Bond may be signed on behalf of the Authority, manually
or in facsimile, by the person who, on the date of execution of such Bond, shall
be the proper officer of the Authority, although on the date of execution of
this Indenture such person was not such officer.

Section 206. Authentication. The Trustee is herebyappointed as an authenticating
agent for the Bonds. No Bond shall be valid for any purpose hereunder until it
shall have endorsed thereon a certificate of authentication substantially in the
form attached to the form of Bond, duly executed and dated by the Trustee and
such authentication shall be conclusive evidence that such Bond has been
authenticated and delivered under the Indenture and that the Holder thereof is
entitled to the benefits of the trust hereby created. The certificate of
authentication on any Bond shall be deemed to have been executed by the Trustee
if signed by an authorized signatory of the Trustee, as the case may be, but it
shall not be necessary that the same person sign the certificate of
authentication on all of the Bonds issued hereunder.

Section 207. Limited Obligations. (a) The Bonds, together with interest thereon,
shall be special, limited obligations of the Authority payable solely from the
Revenues and other moneys, securities, funds and accounts (including
investments, if any) held and to be held by the Trustee pursuant to this
Indenture and shall be a valid claim of the respective Holders thereof against
such Revenues and such other moneys, securities, funds and accounts; and there
shall be no other recourse against the Authority or any other property now or
hereafter owned by it.

THE STATE OF NEW JERSEY IS NOT OBLIGATED TO PAY, AND NEITHER THE FAITH AND
CREDIT NOR TAXING POWER OF THE STATE OF NEW JERSEY IS PLEDGED TO THE PAYMENT OF
THE PRINCIPAL OR REDEMPTION PRICE OF, IF ANY, OR INTEREST ON THE BONDS. THE
BONDS ARE SPECIAL, LIMITED OBLIGATIONS OF THE NEW JERSEY ECONOMIC DEVELOPMENT
AUTHORITY (THE "AUTHORITY"), PAYABLE SOLELY OUT OF THE REVENUES OR OTHER
RECEIPTS, FUNDS OR MONEYS OF THE AUTHORITY PLEDGED UNDER THE INDENTURE AND FROM
ANY AMOUNTS OTHERWISE AVAILABLE UNDER THE INDENTURE FOR THE PAYMENT OF THE
BONDS. THE BONDS DO NOT NOW AND SHALL NEVER CONSTITUTE A CHARGE AGAINST THE
GENERAL CREDIT OF THE AUTHORITY. THE AUTHORITY HAS NO TAXING POWER.

     (b) No Holder of any Bond has the right to compel any exercise of taxing
power of the Authority to pay such Bond or the interest or redemption premium,
if any, thereon. No recourse shall be had for the payment of principal of or
interest or redemption premium, if any, on the Bonds or for any claim based
thereon or upon any indenture against any past, present or future official,
officer or employee of the Authority or any successor corporation, as such,
either directly or through the Authority, or any successor corporation under any
rule of law or equity, statute or constitution, or by the enforcement of any
assessment or penalty or otherwise; and all such liability of any such official,
officer or employee, as such, is hereby expressly waived and released as a
condition of and in consideration for the execution of this Indenture and the
issuance of the Bonds.

Section 208. Mutilated, Lost, Stolen or Destroyed Bonds. (a) In the event any
Bond is mutilated, lost, stolen or destroyed, the Authority may execute, upon
request of the registered Owner thereof and, upon its written request, the
Trustee shall authenticate, a duplicate Bond of like series, date, maturity and
denomination as that mutilated, lost, stolen or destroyed Bond; provided that,
in the case of any mutilated Bond, such mutilated Bond shall first be
surrendered to the Authority, which Bond shall be canceled by the Trustee, and
in the case of any lost, stolen or destroyed Bond, there shall be first
furnished to the Authority and the Trustee evidence of such loss, theft or
destruction satisfactory to the Authority and the Trustee together with
indemnity satisfactory to them, and as may be required by applicable law;
provided further that, with respect to any such Bond which shall have matured,
the Trustee may pay the same without surrender thereof if there shall have been
furnished to the Authority, the Trustee and the Borrower indemnity satisfactory
to them and as may be required under applicable law. The Authority and the
Trustee may charge the Holder of such Bond with their reasonable fees and
expenses relating to the replacement of any Bond pursuant to this Section.

     (b) Every Bond issued pursuant to the provisions of this Section 208 shall
constitute an additional contractual obligation of the Authority (whether or not
the lost, stolen or destroyed Bond shall be found at any time to be enforceable)
and shall be entitled to all benefits of this Indenture equally and
proportionately with any and all other Bonds duly issued under this Indenture.

     (c) All Bonds shall be held and owned upon the express condition that the
provisions of this Section 208 are exclusive, with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Bonds, and shall preclude all
other rights or remedies, notwithstanding any law or statute existing or
hereinafter enacted to the contrary.

Section 209. Bond Register; Registration and Transferability of Bonds. (a) All
Bonds shall be issued in fully registered form. The Bonds shall be registered
upon original issuance and upon subsequent registrations of transfer or exchange
as provided in this Indenture. While any of the Bonds issued hereunder is
Outstanding, there shall be maintained and kept at the Principal Office of the
Trustee books for the registration of the Bonds (herein sometimes referred to as
the "Bond Register"). The Trustee is hereby appointed bond registrar (the "Bond
Registrar") for the Authority for the purpose of registering and making
transfers on such Bond Register. All Bonds shall be registered as to principal
and interest. By executing this Indenture the Trustee accepts the duties and
obligations of Bond Registrar for the Authority.

     (b) Bonds shall be transferable only on the Bond Register upon surrender
thereof at the Principal Office of the Trustee by the registered Owner thereof
in person or by his attorney duly authorized in writing, together with a written
instrument of transfer executed by the registered Owner thereof or by his duly
appointed attorney and satisfactory to the Trustee. Upon such surrender, the
Authority shall execute and the Trustee shall authenticate and deliver in the
name of the transferee or transferees, one or more new fully registered Bonds of
the same series in Authorized Denominations in the aggregate principal amount
which the registered Owner is entitled to receive. At the option of the Holder,
Bonds may be exchanged for other Bonds of the same series in any other
Authorized Denomination of a like aggregate principal amount upon surrender of
the Bonds to be exchanged at any such office. All Bonds presented for
registration of transfer or for exchange, Redemption or payment (if so required
by the Authority, the Bond Registrar or the Trustee), shall be accompanied by a
written instrument or instruments of transfer or authorization for exchange, in
form satisfactory to the Bond Registrar. No service charge shall be made for any
exchange or registration of transfer of Bonds, but the Trustee may require
payment of its expenses and a sum sufficient to cover all taxes or other
governmental charges that may be imposed in relation thereto. New Bonds
delivered upon any registration of transfer or exchange shall be valid
obligations of the Authority, evidencing the same debt as the Bonds surrendered,
shall be secured by this Indenture and shall be entitled to all of the security
and benefits hereof to the same extent as the Bonds surrendered.

     (c) A Person in whose name a Bond shall be registered shall for all
purposes of this Indenture, be deemed the absolute Owner and, so long as the
same shall be registered, payments of or on account of the principal, redemption
premium, if any, and interest with respect to such Bond shall be made only to
the registered Owner or his legal representative. All such payments so made to
any such registered Owner or upon his order shall be valid and effectual to
satisfy and discharge the liability of the Authority upon such Bond to the
extent of the sum or sums so paid. The Authority and the Trustee shall not be
affected by any notice to the contrary.

     (d) The Trustee shall not register, register the transfer of, or exchange
Bonds for the period from the Record Date preceding an Interest Payment Date to
the related Interest Payment Date, nor shall the Trustee register the transfer
of or exchange any Bond during the period fifteen (15) days next preceding the
giving of a notice of redemption.

Section 210. Cancellation and Destruction of Surrendered Bonds. All Bonds which
have been purchased by or on behalf of the Authority and all Bonds surrendered
for payment, Redemption, registration of transfer or exchange and Bonds
surrendered to the Trustee by the Authority or by the Borrower for cancellation
shall be canceled and destroyed by the Trustee. The Trustee shall deliver to the
Authority and to the Borrower certificates of destruction in respect of all
Bonds so destroyed.

Section 211. Form of Bonds. The Bonds issued under this Indenture may have
printed thereon such legend or legends as may be required to comply with any
law, rule or regulation or to conform to general usage or as may, consistent
herewith, be determined to be advisable by the Authority and the Trustee. All
Bonds shall be substantially in the form of Exhibit A attached hereto with such
appropriate variations, omissions and insertions as are permitted or required by
this Indenture.

Section 212. Delivery of Bonds. (a) Upon the execution and delivery of this
Indenture, the Authority shall execute and deliver the Bonds to the Trustee and
the Trustee, upon written order of the Authority, shall authenticate the Bonds
and deliver them to the Placement Agent in accordance with the provisions of
this Section 212.

     (b) Prior to or simultaneously with the delivery by the Trustee of any of
the Bonds there shall be filed with the Trustee the following:

          (i) Original executed counterparts of the Loan Agreement, this
Indenture, the Escrow Deposit Agreement, the Reimbursement Agreement, the
originally executed Initial Letter of Credit and the other originally executed
Loan Documents.

          (ii) A copy, duly certified by the Secretary or Assistant Secretary of
the Borrower, of the resolution or resolutions adopted by the Borrower
authorizing the execution and delivery of the Loan Agreement, the Escrow Deposit
Agreement, the Reimbursement Agreement, and the Loan Documents.

          (iii) A copy, duly certified by the Executive Director, Secretary or
Assistant Secretary of the Authority, of the resolution or resolutions adopted
by the Authority authorizing the execution and delivery of the Loan Agreement,
the Escrow Deposit Agreement, the Placement Agreement and this Indenture and the
issuance, execution and delivery of the Bonds.

          (iv) An opinion of counsel for the Borrower and Corporate Guarantor
stating in the opinion of such counsel that the Loan Agreement, the
Reimbursement Agreement and the Loan Documents have each been duly authorized by
and lawfully executed and delivered on behalf of the Borrower and Corporate
Guarantor, as applicable, are in full force and effect and are valid, binding
and enforceable against the Borrower and Corporate Guarantor in accordance with
the respective terms thereof, except to the extent certain bankruptcy laws and
equitable principles may affect enforceability.

          (v) An opinion of Bond Counsel for the Authority stating in the
opinion of such counsel that the Loan Agreement, the Escrow Deposit Agreement
and this Indenture have each been duly authorized by and lawfully executed and
delivered on behalf of the Authority, are in full force and effect and are
valid, binding and enforceable against the Authority in accordance with the
respective terms thereof, except to the extent certain bankruptcy laws and
equitable principles may affect enforceability.

          (vi) An original executed counterpart of a certificate with respect to
the compliance with Federal arbitrage requirements from the Authority given in
part in reliance on a certificate from the Borrower along with an original
executed counterpart of the Borrower's certificate.

          (vii) An opinion of Bond Counsel for the Authority stating in the
opinion of such Bond Counsel that: (a) the Authority is duly authorized and
entitled to issue the Bonds and, upon the execution, authentication and delivery
thereof, the Bonds will be duly and validly issued and will constitute valid and
binding special obligations of the Authority; and (b) interest income on the
Bonds is exempt from inclusion as gross income under the Code subject to certain
limitations, more fully set forth therein; and (c) interest income is not
includable as gross income under the New Jersey Gross Income Tax Act (P.L. 1976,
Chapter 47).

          (viii) An opinion of counsel for the Bank stating in the opinion of
such counsel addressed to the Authority, the Borrower and the Trustee that: the
Letter of Credit has been duly authorized by and lawfully executed and delivered
on behalf of the Bank, is in full force and effect and is valid and enforceable
against the Bank in accordance with its terms, except (i) as may be limited by
(a) bankruptcy, insolvency, liquidation, reorganization, moratorium or other
similar laws relating to or limiting creditors' rights generally as such laws
would apply in the event of the bankruptcy, insolvency, liquidation,
reorganization, moratorium or other similar occurrence with respect to or
affecting the Bank, (b) the powers of Federal Regulatory bodies to appoint the
Federal Deposit Insurance Corporation as receiver to take possession of the
Bank's assets and to pay creditors of the Bank and (c) general principles of
equity, and (ii) no opinion is expressed as to (a) the ability of a court of
appropriate jurisdiction to enjoin the ability of the Bank to honor a draft or
demand for payment under the Letter of Credit in the event of a presentation of
documents that are forged or fraudulent or there is fraud in the transaction or
(b) the availability of equitable remedies to persons seeking to enforce the
Letter of Credit.

          (ix) An opinion of Bond Counsel for the Authority addressed to the
Authority and the Trustee to the effect that payments on the Bonds from
Available Moneys will not constitute preferential payments pursuant to the
provisions of the Federal Bankruptcy Code in a bankruptcy proceeding by or
against the Authority, the Borrower, the Corporate Guarantor or the Bank.

          (x) An authorization to the Trustee, signed by an Authorized Authority
Representative, to authenticate and deliver the Bonds to the Placement Agent
therein identified.

          and (xi) An executed copy of the Placement Agreement.

Section 213. Temporary Bonds. (a) Pending preparation of definitive Bonds, there
may be executed, and, upon written request of the Authority, the Trustee shall
authenticate and deliver to the Authority, in lieu of definitive Bonds and
subject to the same limitations, conditions and requirements as to date,
temporary printed, engraved, lithographed or typewritten Bonds, in the form of
fully registered Bonds in Authorized Denominations as the Authority by
resolution may provide and with such appropriate omissions, insertions and
variations as may be required.

     (b) If temporary Bonds shall be issued, the Authority shall cause
definitive Bonds to be prepared and to be xecuted and delivered to the Trustee,
and the Trustee shall, upon written request of the Authority and upon
presentation to it at its Principal Office of any temporary Bond, cancel the
same and authenticate and deliver in exchange therefor at the Principal Office
of the Trustee, without charge to the Holder thereof, a definitive Bond or Bonds
of an equal aggregate principal amount, of the same maturity and bearing
interest at the same rate as the temporary Bond surrendered. Until so exchanged,
the temporary Bonds shall in all respects be entitled to the same benefit and
security of this Indenture as the definitive Bonds to be issued and
authenticated hereunder.

Section 214. Payments Due on Saturdays, Sundays and Holidays. Except as
otherwise provided in this Indenture, in any case where the date of maturity of
interest or principal of Bonds or the date fixed for Redemption of Bonds shall
not be a Business Day, then payment of interest on or principal or Redemption
Price of such Bonds need not be made on such date but may be made on the next
succeeding Business Day with the same force and effect as if made on the date of
maturity or the date fixed for Redemption, and no interest shall accrue for the
period after such date.

Section 215. Notice of Determination of Taxability. If the Trustee is notified
in writing by the Internal Revenue Service or any Bondholder of the occurrence
of a Determination of Taxability, the Trustee shall give written notice thereof
to the Authority, the Letter of Credit Issuer and the Borrower. The Trustee
shall then give written notice of any Determination of Taxability of which it
receives written notice, to the Holders by registered or certified first class
mail promptly following the receipt of such notice. Such notice shall state that
the Bonds are subject to Redemption pursuant to Section 301(a) hereof and shall
state the matters set forth in Section 303 hereof.

ARTICLE III

REDEMPTION OF BONDS



Section 301. Redemption. The Bonds are subject to Redemption prior to maturity
as provided in the form of the Bonds and as follows, subject to the notice
requirements set forth in Section 303 hereof:

     (a) Special Mandatory Redemption. The Bonds are subject to special
mandatory redemption in whole as soon as practicable but not later than the 90th
day following (i) the Trustee's receipt of written notice of the occurrence of a
Determination of Taxability or (ii) the Authority's written notice to the
Trustee, the Letter of Credit Issuer and the Borrower that (A) the Borrower has
ceased to operate the Project Facility or ceased to cause the Project Facility
to be operated as an authorized project under the Act for twelve (12)
consecutive months without first obtaining the prior written consent of the
Authority, or (B) any of the representations and warranties of the Borrower
contained in the Loan Agreement have proven to have been false or misleading in
any material respect when made. In such event, the Bonds shall be redeemed by
the Authority at a Redemption Price equal to 100% of the principal amount
thereof plus accrued interest up to and including the redemption date.

     (b) Mandatory Redemption. The Bonds are subject to mandatory redemption, as
a whole or in part, in minimum denominations of $25,000 and in integral
multiples of $5,000 thereafter, on any Interest Payment Date, at a Redemption
Price equal to 100% of the principal amount thereof, together with interest
accrued up to such redemption date in the case of damage, destruction or
condemnation of the Project, in an amount equal to the net proceeds of any
insurance, casualty or condemnation award received by the Bank and at the option
of the Bank pursuant to Section 5.24 of the Loan Agreement and Section 304(d)
hereof.

     (c) Extraordinary Mandatory Redemption. The Bonds are subject to
extraordinary mandatory redemption by the Authority, in whole, on the Interest
Payment Date immediately preceding the termination date of the Initial Letter of
Credit on September 15, 2000, (or the Interest Payment Date immediately
preceding the Letter of Credit Maturity Date of a renewal of the Initial Letter
of Credit or an Alternate Letter of Credit), at a Redemption Price equal to 100%
of the principal amount thereof, in the event the Borrower does not provide the
Trustee, at least sixty (60) days prior to the Letter of Credit Maturity Date,
with (i) written notice from the Bank to the Trustee that the Letter of Credit
will be renewed by the Bank upon the termination date thereof, which Letter of
Credit shall have an expiration date of September 15 of any subsequent year, or
written notice from another bank to the Trustee that an Alternate Letter of
Credit will be issued prior to the Letter of Credit Maturity Date, which
Alternate Letter of Credit shall have an expiration date of September 15 of any
subsequent year, and (ii) (A) an Alternate Letter of Credit meeting the
requirements set forth in Section 404(d)(i) hereof and which shall be presented
to the Trustee sixty (60) days prior to the Letter of Credit Maturity Date and
(B) the documents required to be delivered in Section 404(d)(ii) hereof sixty
(60) days prior to the Letter of Credit Maturity Date.

     (d) Mandatory Redemption Due to Act of Bankruptcy of Bank. The Bonds are
subject to mandatory redemption, as a whole, at a Redemption Price equal to 100%
of the principal amount of the Outstanding Bonds together with interest accrued
thereon to the redemption date which is at least forty-five (45) days, but not
more than seventy (70) days, after the date on which an Act of Bankruptcy of the
Bank occurs, unless within thirty (30) days after the occurrence of an Act of
Bankruptcy of the Bank, the Borrower has provided the Trustee with (i) an
Alternate Letter of Credit, which Alternate Letter of Credit shall have an
expiration date of September 15, of any subsequent year and (ii) the opinions
and written notice set forth in Section 404 hereof.

     (e) Optional Redemption. Subject to the provisions of Section 304(c) hereof
regarding the payment of the redemption premium, if any, by the Borrower, the
Bonds maturing on or after September 1, 2006 are subject to optional redemption
by the Authority, at the direction of the Borrower, in whole at any time, or in
part on any Interest Payment Date, in minimum denominations of $25,000 and in
integral multiples of $5,000 thereafter if in part, on or after September 1,
2005, at the Redemption Prices (expressed as percentages of the principal
amount) for the Redemption Periods set forth below, plus unpaid interest, if
any, accrued up to the redemption date:

Redemption Periods
(Dates Inclusive)

Redemption
Prices (%)

September 1, 2005 to August 31, 2006

102.00

September 1, 2006 to August 31, 2007

101.00

September 1, 2007 and thereafter

100.00

 

(f) Sinking Fund Redemption. The Bonds maturing September 1, 2005 and September
1, 2010, respectively, shall be subject to Redemption commencing September 1,
2004 and September 1, 2006, respectively, and on each September 1 thereafter, as
applicable, at a Redemption Price equal to 100% of the principal amount thereof
being redeemed plus accrued interest up to the redemption date. The Trustee
shall cause to be redeemed such Bonds in the aggregate principal amounts of the
following Sinking Fund Installments on September 1 of each of the following
years:

Term Bonds Due September 1, 2005

Year

Sinking Fund Installment ($)

2004

665,000

2005

735,000

 

Term Bonds Due September 1, 2010

Year

Sinking Fund Installment ($)

2006

810,000

2007

895,000

2008

990,000

2009

1,095,000

2010

1,210,000

 

On or before the thirtieth (30th) day next preceding a Sinking Fund Installment
due date, the Trustee shall select for Redemption on such date the principal
amount of Bonds, in an amount not exceeding that necessary to complete the
retirement of such Sinking Fund Installment, as of such Sinking Fund Installment
due date. Accrued interest on such Bonds so redeemed shall be paid from the Bond
Fund, and all expenses in connection with such Redemption shall be paid by the
Borrower. All Bonds redeemed under the provisions of this Section shall be
redeemed in the manner provided in Section 302 hereof. The principal amount of
Bonds to be redeemed in the years 2004 through 2010 shall be reduced by the
amount of such Bonds that the Trustee has previously redeemed pursuant to
Section 301(b) or (e) hereof.

Section 302. Selection of Bonds to be Redeemed. (a) A Redemption of Bonds shall
be a Redemption of the whole or any part of the Bonds from any funds available
for that purpose in accordance with the provisions of this Indenture. If less
than all the Bonds shall be called for Redemption under any provision of this
Indenture permitting such partial redemption, the particular Bonds (or
Authorized Denominations thereof), to be redeemed shall be selected by the
Trustee by lot, using such method as the Trustee in its sole discretion may deem
proper, in the principal amount designated in writing to the Trustee by the
Borrower or otherwise as required by this Indenture. The Trustee and the Letter
of Credit Issuer, as applicable, shall be notified in writing by the (i)
Authority in the case of a Redemption pursuant to Section 301(a) hereof, (ii) by
the Borrower in the case of a Redemption pursuant to Section 301(e) hereof and
(iii) by the Letter of Credit Issuer in the case of a Redemption pursuant to
Sections 301(b), 301(c) and 301(d) hereof, not less than sixty (60) days prior
to the redemption date of a Redemption pursuant to Section 301(a), (b), (c) and
(e) hereof and in the case of a Redemption pursuant to Section 301(d) hereof,
not more than ten (10) days following an Act of Bankruptcy of the Bank.

     (b) Except as otherwise provided herein, any Bonds selected for Redemption
which are deemed to be paid in accordance with the Indenture will bear interest
up to, but not including, the date fixed for Redemption.

Section 303. Notice of Redemption; Rights of Holders. (a) When Bonds are to be
redeemed pursuant to Section 301 hereof, the Trustee shall give notice of such
redemption to the Holders in the name of the Authority, stating: (i) the Bonds
to be redeemed; (ii) the redemption date; (iii) that such Bonds will be redeemed
at the Principal Office of the Trustee; (iv) that on such redemption date there
shall become due and payable upon each Bond to be redeemed the Redemption Price
thereof together with unpaid interest accrued prior to the redemption date; (v)
the CUSIP numbers assigned to the Bonds to be redeemed; (vi) the serial numbers
and maturities of Bonds selected for Redemption, except that where all the Bonds
are to be redeemed, the serial numbers and maturities need not be specified;
(vii) the interest rates and maturity dates of the Bonds to be redeemed; (viii)
the date of mailing notice to Bondholders; and (ix) the record date for the
Redemption (which shall be forty-five (45) days prior to the redemption date).

     (b) Such redemption notice shall further state that on such date there
shall become due and payable upon each Bond or portion thereof being redeemed
the Redemption Price thereof, or the Redemption Price of the specified portion
of the principal thereof in the case of a Bond to be redeemed in part only,
together with interest accrued to such date, and that from and after such date,
if the aggregate of the amounts then on deposit in the Bond Fund is sufficient
to pay the Redemption Price together with interest accrued to such date,
interest thereon shall cease to accrue and be payable. In case any Bond is to be
redeemed in part only, the notice of redemption which relates to such Bond shall
state the portion of the principal thereof to be redeemed and that on or after
the redemption date, upon surrender of such Bond, a new Bond or Bonds of the
same maturity and in principal amount equal to the unredeemed portion of such
Bond shall be issued. The notice of redemption shall state that Redemption is
subject to receipt by the Trustee of Available Moneys from the Letter of Credit
or, as applicable and limited by the provisions of this Indenture, other
Available Moneys sufficient to pay the Redemption Price of the Bonds to be
redeemed on or before the redemption date.

     (c) The Trustee shall mail the notice required by subsection (a) above,
postage prepaid by first class mail, not less than thirty (30) days, nor more
than sixty 60) days, prior to the applicable date to the Holders of any Bonds to
be redeemed at the addresses thereof appearing on the Bond Register kept for
such purpose. Failure to duly give such notice by mail, or any defect therein,
shall not affect the validity of any proceeding for the Redemption of the Bonds.

Section 304. Payment of Redeemed Bonds. (a) After notice shall have been given
in the manner provided in Section 303 hereof, Bonds or portions thereof called
for Redemption shall become due and payable on the redemption date so
designated. Upon presentation and surrender of such Bonds at the Principal
Office of the Trustee, such Bonds shall be paid at a price equal to the
Redemption Price plus unpaid interest, if any, accrued up to and including the
redemption date. If there shall be called for Redemption less than all of a
fully registered Bond, the Authority shall, upon the surrender of such fully
registered Bond and without charge to the Owner thereof, (i) pay the Redemption
Price of the Authorized Denominations called for Redemption and (ii) execute and
cause the Trustee to authenticate and deliver for the unredeemed balance of the
principal amount of such Bond so surrendered, Bonds of like series, maturity and
interest rate in any Authorized Denominations.

     (b) If on any redemption date Available Moneys from the Letter of Credit
or, as applicable and limited by the terms of this Indenture and in the case of
the payment of redemption premium by the Borrower in the event of an optional
redemption pursuant to Section 301(e) hereof, other Available Moneys for the
Redemption of all Bonds or portions thereof to be redeemed, together with
interest thereon to such redemption date, shall be held by the Trustee so as to
be available therefor on such date, the Bonds or portions thereof so called for
Redemption shall cease to bear interest and such Bonds or portions thereof shall
no longer be Outstanding hereunder or be secured by or be entitled to the
benefits of this Indenture. If such Letter of Credit moneys or, as applicable,
other Available Moneys shall not be so available on such date, such Bonds or
portions thereof shall continue to bear interest until paid at the same rate as
they would have borne had they not been called for Redemption and shall continue
to be secured by and be entitled to the benefits of this Indenture.

     (c) In the event a redemption premium is due from the Borrower pursuant to
an optional redemption in accordance with Section 301(e) hereof, the following
shall apply: the amount of the redemption premium paid by the Borrower to the
Trustee shall be deposited by the Trustee into the Ineligible Moneys Account in
immediately available funds at least one hundred twenty-three (123) days prior
to the date on which notice of such optional redemption is to be sent by the
Borrower to the Trustee pursuant to Section 302(a) hereof, or the amount of the
redemption premium paid by the Borrower to the Trustee shall be deposited in the
Eligible Moneys Account prior to the date fixed for Redemption, if such moneys
are delivered with an opinion, acceptable to Moody's or the then current rating
agency on the Bonds, of a nationally recognized counsel experienced in
bankruptcy matters, stating that the application of such moneys will not
constitute a voidable preference in the event of the occurrence of an Act of
Bankruptcy. If no Act of Bankruptcy has occurred prior to the date fixed for
Redemption and such moneys become Available Moneys then such Available Moneys
shall be transferred by the Trustee to the Eligible Moneys Account and shall be
utilized to pay the redemption premium on the Bonds to effect an optional
redemption pursuant to Section 301(e) hereof. If an Act of Bankruptcy has
occurred prior to the date fixed for such Redemption, or sufficient Available
Moneys are not held by the Trustee to pay the redemption premium on the Bonds,
the notice of redemption shall be deemed rescinded and the Trustee shall be
directed in writing by the Borrower or the Authority to mail a notice of
rescission to the Holders of the Bonds. If such notice of redemption is
rescinded, the moneys deposited by the Borrower with the Trustee for payment of
the redemption premium which are Available Moneys shall be transferred into the
Eligible Moneys Account and shall be applied by the Trustee in accordance with
the provisions of Section 404(a) hereof to reimburse the Letter of Credit Issuer
for any drawing on the Letter of Credit up to the amount of any such drawing.
From the date of the deposit of the redemption premium by the Borrower with the
Trustee, the Borrower shall have no control whatsoever over such funds and the
Trustee shall invest such funds in Permitted Investments (as defined under
Article VI hereof) to mature prior to the date set for Redemption.

     (d) In the event the Letter of Credit Issuer provides the Trustee with
written notice to effect a mandatory redemption of the Bonds pursuant to Section
301(b) hereof, the Trustee shall call for Redemption the amount of Bonds which
(i) does not exceed the amount of net proceeds received by the Bank for any
insurance, casualty or condemnation award and (ii) is in Authorized
Denominations and the Trustee shall present a draft to the Letter of Credit
Issuer for a draw under the Letter of Credit in an amount which does not exceed
the requirements of (i) and (ii) herein.

     (e) The Trustee shall promptly notify the Authority in writing of the
Redemption of all Outstanding Bonds, whether at maturity or otherwise.

ARTICLE IV

REVENUES; FUNDS; LETTER OF CREDIT

Section 401. Source of Payment of Bonds. (a) The Bonds issued hereunder and all
payments required by the Authority hereunder are limited obligations payable
solely from the Revenues and moneys, securities, Funds and Accounts (including
investments, if any) held and to be held by the Trustee pursuant to the
Indenture, as authorized by the Act and provided herein.

The foregoing are collectively the "Security" and are hereby pledged to the
Trustee, for the benefit of the Bondholders for the payment of the principal of,
redemption premium, if any, and interest on, the Bonds in accordance with the
terms and provisions of this Indenture, and for the benefit of the Bank for the
payment of all amounts owing to it under the Letter of Credit and the
Reimbursement Agreement. This pledge shall be valid and binding from and after
the date of execution of this Indenture, and the security hereby pledged shall
immediately be subject to the lien of such pledge without any physical delivery
thereof or further act, and the lien of such pledge shall be valid and binding
as against all parties having claims of any kind in tort, contract or otherwise
against the Authority, irrespective of whether such parties have notice thereof.

     (b) The payments under the Loan Agreement are to be remitted directly to
the Trustee for the account of the Authority and deposited, as herein provided,
in the Bond Fund. The Loan Agreement provides that the payments to be made shall
be sufficient in amount to ensure the prompt payment of the principal of,
redemption premium, if any, and interest on the Bonds and the entire amount of
said payments are pledged to the payment of the principal of, redemption
premium, if any, and interest on the Bonds. The Loan Agreement further provides
for a credit for such payments to the extent that such payments have been
derived from drawings under the Letter of Credit.

Section 402. Creation of Bond Fund. (a) There is hereby created and established
a trust fund for the benefit of the Holders of the Bonds to be held by the
Trustee and designated the "Bond Fund", which shall be used to pay the principal
of, redemption premium, if any, and interest on the Bonds. There are hereby
established with the Trustee three (3) separate and segregated accounts to be
evidenced by journal entry, to be designated "Eligible Moneys Account",
"Ineligible Moneys Account" and "Letter of Credit Account", which collectively
comprise the Bond Fund.

     (b) There shall be deposited into the accounts of the Bond Fund from time
to time the following:

          (i) into the Ineligible Moneys Account, (1) all payments of principal,
redemption premium, if any, or interest under the Loan Agreement and (2) all
other moneys received by the Trustee under and pursuant to the provisions of
this Indenture (except moneys described in Section 402(b)(ii) and Section
402(b)(iii) hereof) or of the Loan Agreement; provided that, in each case (but
subject to Section 413 hereof and the last paragraph of Section 402(c)(iii)
hereof), after such moneys shall become Available Moneys, such moneys shall be
transferred first to the Rebate Fund in the amount required by and pursuant to
Section 413 hereof and the remainder to the Eligible Moneys Account; and
provided, further, that any moneys deposited by the Borrower into the Ineligible
Moneys Account to pay a redemption premium on the Bonds pursuant to Section
304(c) hereof which shall thereafter become Available Moneys shall be
transferred by the Trustee directly into the Eligible Moneys Account and shall
be used solely for the purposes of Section 304(c) hereof; and

          (ii) into the Letter of Credit Account, all moneys drawn by the
Trustee under the Letter of Credit to pay principal of the Bonds and interest
accrued on the Bonds; and

          (iii) into the Eligible Moneys Account, all moneys held in the
Ineligible Moneys Account which shall become Available Moneys and are not
applied as provided in Section 413 hereof and accrued interest on the Bonds from
August 1, 1995 to the Issue Date.

     (c) Moneys in the Bond Fund shall be used solely for the payment of the
principal plus any interest accrued on the Bonds, whether on a date of maturity,
Redemption or acceleration or on any Interest Payment Date (excepting moneys
deposited by the Borrower to effectuate an optional redemption pursuant to
Section 304(c) hereof, and except as provided in this Section 402(c) and in
Section 413 hereof with respect to the Rebate Fund) from the following source or
sources but only in the following order of priority:

          (i) Available Moneys from the Letter of Credit held in the Letter of
Credit Account; provided that in no event shall moneys held in the Letter of
Credit Account be used to pay any amount that may be due on Bonds held by or for
the account of the Borrower, the redemption premium, if any, or fees or expenses
of the Trustee or the Paying Agent; and

          (ii) Available Moneys held in the Eligible Moneys Account; and

          (iii) Moneys held in the Ineligible Moneys Account; provided that no
moneys held in the Ineligible Moneys Account shall be used to make any payments
of principal, redemption premium, if any, or interest on the Bonds unless there
are no further draws available to be made on the Letter of Credit.

          Moneys deposited into the Ineligible Moneys Account (excepting those
moneys deposited by the Borrower to pay a redemption premium pursuant to Section
304(c) hereof) which shall become Available Moneys shall be transferred to the
Rebate Fund at the times and in the amounts required by Section 413 hereof,
prior to the transfer of such moneys to the Eligible Moneys Account.

     (d) Except as set forth in subparagraph (e) herein, to pay principal and/or
interest on the Bonds on the date any such payment becomes due, whether at
maturity or on an Interest Payment Date or as a result of Redemption pursuant to
Sections 301(a), 301(b), 301(c), 301(d), 301(e) and 301(f) hereof or as a result
of acceleration of the Bonds pursuant to Section 902 hereof, the Trustee, to
make timely payment thereof, shall present a draft for a draw upon the Letter of
Credit in an amount equal to the principal of and/or interest on the Bonds which
then shall be due and payable on such date, in accordance with the provisions of
the Letter of Credit and in accordance with Section 404 hereof and such amounts
shall be deposited in the Letter of Credit Account.

     (e) Notwithstanding the provisions of subparagraph (d) above, the following
provisions shall govern the payment of principal of and interest on the Bonds to
effect a Redemption pursuant to Section 301(b) hereof:

          In the event of damage, destruction or condemnation of part or all of
the Project Facilities, the Borrower shall notify the Trustee and the Bank not
later than five (5) days after the occurrence of such event (the "Initial
Notice") and the following provisions shall apply:

          (i) In the event of any partial damage, destruction or condemnation of
the Project Facilities in an amount aggregating less than $5,000,000, the
Borrower shall apply the proceeds of any claim or award related thereto to
reconstruct, repair or restore the Project Facilities to a substantially
equivalent condition or value existing immediately prior to such event or to a
condition of at least an equivalent value, in accordance with the provisions of
Section 407 hereof. In the event the Borrower shall not or shall fail to
commence to repair, reconstruct or restore the Project Facilities within sixty
(60) days after the Initial Notice to the Trustee and the Bank or in the event
such proceeds exceed in the aggregate $5,000,000, the Bank shall notify the
Trustee in writing, within seventy (70) days after the Borrower's Initial Notice
to the Bank and the Trustee, of the Bank's election to (A) apply such funds to
the Cost of repair, reconstruction and restoration of the Project, in which case
such funds shall be deposited with the Trustee in the Acquisition Fund in
accordance with Section 407 hereof and paid in accordance with Section 408(b)
hereof, or (B) redeem Bonds to effect a mandatory redemption pursuant to Section
301(b) hereof, in which case the Trustee shall effect such mandatory redemption
of Bonds by making a draw under the Letter of Credit pursuant to Section 301(b)
hereof, which Redemption shall be in an amount equal to the net proceeds
received by the Bank and in Authorized Denominations pursuant to Section 304(d)
hereof and the Bank shall utilize the net proceeds of any casualty, insurance or
condemnation award to reimburse itself for a draw under the Letter of Credit for
such Redemption, but only to the extent of the amount of net proceeds received
by the Bank for any such casualty, insurance or condemnation award, or (C) such
funds can be used by the Bank to reduce any outstanding balance of unreimbursed
draws under the Letter of Credit and remit the balance to the Borrower, or (D)
the Bank can retain such proceeds (up to the amount of the Borrower's
obligations to the Bank under the Letter of Credit) as cash collateral for the
Borrower's obligations thereunder. Notwithstanding the above, the Trustee shall
continue to present drafts to the Bank for a draw under the Letter of Credit for
the payment of principal and interest on the Bonds when due and payable whether
at maturity or as a result of other redemption or acceleration of the Bonds.

     (f) The Authority hereby covenants and agrees that, so long as any of the
Bonds issued hereunder are Outstanding, it will deposit or cause to be deposited
in the Bond Fund all sums received by it derived from the Loan Agreement, but
not including sums received by it in respect of its administrative costs, taxes
and indemnification.

     (g) The Trustee shall maintain such other records of accounts based on
written certifications received from the Borrower and the Bank, as applicable,
so that the Trustee may at all times have written records of the source and date
of deposit of the funds in each such account. Funds in a particular subaccount
shall not be in any way commingled with funds in any other trust account
maintained by the Trustee.

Section 403. Use of Moneys in Bond Fund. Except as provided in Sections 413 and
905 hereof, moneys in the Bond Fund shall be used solely for the payment of
principal of, redemption premium, if any, and interest on, the Bonds in the
manner set forth in Section 402 hereof.

Section 404. The Letter of Credit. (a) If, pursuant to Section 402(d), the
Trustee must draw upon the Letter of Credit, the Trustee shall present a draft
for a draw under the Letter of Credit in accordance with the terms thereof no
later than 10:00 a.m., local prevailing time, no later than one (1) Business Day
prior to the day on which the principal of and/or interest on any Outstanding
Bond is due and payable in the amount necessary to make payments of the
principal of, whether at maturity or upon acceleration or Redemption or
otherwise, and/or interest on the Bonds required to be made from the Bond Fund.
The amount of money drawn under the Letter of Credit on each such date shall
equal the amount of the principal and/or interest on all Outstanding Bonds which
is then due and payable. Amounts on deposit in the Eligible Moneys Account
(excepting any amount paid by the Borrower pursuant to Section 304(c) hereof to
effectuate an optional redemption pursuant to Section 301(e) hereof) upon any
such drawing of the Letter of Credit, shall be applied by the Trustee to
reimburse the Letter of Credit Issuer up to the amount of such drawing.

     (b) Subject to the provisions set forth in subparagraph (c) below, the
Trustee shall not enter into any amendment or modification of the Letter of
Credit without notice and the written approval or consent of all Bondholders and
Moody's. If at any time the Authority or the Borrower shall request in writing
the consent of the Bondholders to any such proposed amendment or modification,
the Trustee shall cause notice of such proposed amendment, change or
modification to be provided to the Holders in the name of the Authority. Such
notice shall briefly set forth the nature of such proposed amendment, change or
modification and shall state that copies of the instrument embodying the same
are on file at the Principal Office of the Trustee for inspection by all
Bondholders.

     (c) Notwithstanding the provisions of subparagraph (b) hereinabove, the
Trustee, within ten (10) Business Days following a payment of principal on the
Bonds, shall execute and deliver to the Bank a certificate, in the form of Annex
C attached to the Letter of Credit, the effect of which shall be to permanently
reduce, as applicable, (i) the Principal Component of the Letter of Credit (as
defined in the Letter of Credit) to reflect the aggregate principal amount of
Bonds Outstanding and (ii) the Interest Component of the Letter of Credit (as
defined in the Letter of Credit) to reflect the amount of interest allocable to
the reduced Principal Component (the "Certificate for the Permanent Reduction of
the Stated Amount"). The execution and delivery of the Certificate for the
Permanent Reduction of the Stated Amount shall not constitute an amendment or
modification of the Letter of Credit requiring the consent of Bondholders.

     (d) The Borrower may provide an Alternate Letter of Credit subject to the
conditions set forth below. An Alternate Letter of Credit must be presented to
the Trustee on or before the sixty (60) days immediately preceding the Letter of
Credit Maturity Date.

          (i) Any Alternate Letter of Credit must be issued by a banking
institution which, at the time it issues an Alternate Letter of Credit, has a
credit rating established by Moody's or the then current rating agency which is
not less than the credit rating of the Letter of Credit Issuer which is being
replaced by such banking institution in effect at the time of such substitution
from Moody's or the then current rating agency and which credit rating will not
result in a withdrawal or reduction of the rating on the Bonds by Moody's or the
then current rating agency.

          (ii) The Trustee shall only accept delivery of an Alternate Letter of
Credit upon prior receipt of (A) an opinion of Bond Counsel stating that the
delivery of such Alternate Letter of Credit to the Trustee is authorized under
the Loan Agreement and complies with the terms of the Loan Agreement and this
Indenture, (B) an opinion of Bond Counsel stating that the delivery of such
Alternate Letter of Credit will not result in a Determination of Taxability, (C)
an opinion of Bond Counsel that such Alternate Letter of Credit shall otherwise
contain the same material terms, including without limitation, the same Letter
of Credit Maturity Date as the Letter of Credit or the Alternate Letter of
Credit being replaced or a later Letter of Credit Maturity Date or the final
maturity date of the Bonds, (D) the legal opinion, dated on the delivery date of
the Alternate Letter of Credit, of counsel to the issuer thereof, addressed to
the Trustee and the Borrower, opining that (i) the issuer has the authority to
issue the Alternate Letter of Credit; (ii) the Alternate Letter of Credit has
been duly authorized, executed and delivered; (iii) payments of the principal
of, redemption premium, if any, and interest on the Bonds will not constitute
voidable preferences under the Federal Bankruptcy Code in the event of an Act of
Bankruptcy of the Borrower or the Authority (except that the opinion referred to
herein may be given by either Bond Counsel or Counsel to the Bank); and (iv) the
Alternate Letter of Credit is a legal, valid and binding obligation of the
issuer, enforceable against the issuer in accordance with its terms, and (E) a
certificate of the issuer thereof dated the date of issuance of the Alternate
Letter of Credit, signed by an authorized officer of the issuer to the effect
that (i) the issuer is duly organized and validly existing, in good standing;
(ii) the Alternate Letter of Credit has been duly authorized, executed and
delivered; and (iii) the performance by the issuer of the Alternate Letter of
Credit is within the corporate power of the issuer, requires no consents,
approvals or filings, other than in the ordinary course of the issuer's business
with any governmental or regulatory agencies and (F) written confirmation of the
credit rating of the Alternate Letter of Credit Issuer established by Moody's or
the then current rating agency and that such rating will not result in a
withdrawal or reduction of the rating of the Bonds. Upon receipt of the
foregoing, the Trustee shall accept such Alternate Letter of Credit and promptly
surrender the previously held Letter of Credit to the issuer thereof, in
accordance with the terms thereof, for cancellation.

Section 405. Satisfaction of Obligations. Any obligations of the Authority under
this Indenture and the Bonds or of the Borrower under the Loan Agreement which
are satisfied by moneys drawn by the Trustee under the Letter of Credit shall be
deemed satisfied for all purposes, except any obligation to reimburse the Bank
for any draws on such Letter of Credit.

Section 406. No Interest of Authority or Borrower. Neither the Authority nor the
Borrower shall have any control over the use of, or any right to withdraw any
moneys from, the Bond Fund. Neither the Authority nor the Borrower shall have
any right, title or interest in the Rebate Fund, except as otherwise provided in
Section 413 hereof.

Section 407. Creation of Acquisition Fund. There is hereby created and
established a trust fund in the name of the Authority but for the account of the
Borrower to be held by the Trustee and designated the "Acquisition Fund" for the
payment of the Costs of the Project. The Acquisition Fund shall consist of any
other amounts the Authority, the Bank, or the Borrower, upon written direction
from the Bank, may deposit or cause to be deposited therein including any moneys
from the damage, destruction or condemnation of the Project as set forth in
Section 5.24 of the Loan Agreement. The amounts in the Acquisition Fund, until
applied as hereinafter provided in Section 408 hereof, shall be held for the
Security of all Bonds Outstanding hereunder. The Trustee shall maintain a record
of the income on investments and interest earned on deposit of amounts held in
the Acquisition Fund and on proceeds of Bonds in respect of accrued or
capitalized interest held by the Trustee as Revenues. Subject to the provisions
of Section 413 hereof, such income or interest may be expended at any time or
from time to time to pay Costs of the Project in the same manner as the moneys
deposited in the Acquisition Fund are expended.

Section 408. Payments from Acquisition Fund. (a) The Trustee is authorized to
pay from the Acquisition Fund in connection with the issuance of the Bonds, in
the amounts set forth in a requisition signed by an Authorized Borrower
Representative, and approved in writing by the Bank, any or all costs of
issuance of the Bonds, including but not limited to the Authority fee, Trustee
fees, Letter of Credit issuance fees, placement fees, legal fees and expenses
and printing costs, upon receipt of a requisition executed by an Authorized
Borrower Representative in accordance with Article III of the Loan Agreement
(and approved in writing by the Bank) within ten (10) days of receipt of same.

     (b) In the event the Borrower shall or the Bank elects to repair the
Project Facility pursuant to Section 5.24 of the Loan Agreement and Section 5.21
of the Reimbursement Agreement and net proceeds from any insurance, casualty or
condemnation award are deposited in the Acquisition Fund pursuant to the
provisions of Section 402(e) hereof, the Trustee shall make payments from the
Acquisition Fund upon proper requisition therefor by the Borrower pursuant to
Section 3.3 of the Loan Agreement (and approved inwriting by the Bank) to
restore, renovate or reconstruct the Project Facility.

     (c) In the event there are moneys remaining in the Acquisition Fund not
applied to pay the Costs of the Project or retained by the Trustee for Costs of
the Project not yet due or payable or, if due and payable, not yet paid, then
upon the delivery of the certificate of an Authorized Borrower Representative
reflecting such amounts to be retained therein, such moneys shall be transferred
to the Bond Fund and applied pursuant to the terms of Section 402 hereof.

     Except during the continuance of an Event of Default hereunder, the Trustee
shall continue to make payments from the Acquisition Fund upon proper
requisition therefor.

Section 409. [Intentionally Omitted]

Section 410. Non-Presentment of Bonds. In the event any Bond shall not be
presented for payment when the principal thereof becomes due, either at maturity
or at the date fixed for Redemption thereof or otherwise, if Available Moneys in
the Bond Fund sufficient to pay the principal of, redemption premium, if any,
and interest on such Bond shall be available to the Trustee for the benefit of
the Holder or Holders thereof, all liability of the Authority to the Holder
thereof for the payment of such Bond, or portion thereof, as the case may be,
shall forthwith cease, determine and be completely discharged, and thereupon it
shall be the duty of the Trustee to hold such fund or funds uninvested and
without liability to the Holder of such Bond for interest thereon, for the
benefit of the Holder of such Bond, who shall thereafter be restricted
exclusively to such fund or funds, for any claim of whatever nature on his part
on, or with respect to, said Bond, or portion thereof. Any such funds held by
the Trustee remaining unclaimed by such Holder or former Holder for two (2)
years after such principal, or premium, if any, has become due and payable and
made available to the Trustee and, upon written instructions of the Borrower,
shall be paid to the Borrower and such Holder or former Holder shall thereafter
be entitled to look only to the Borrower for payment thereof, and the Authority
and the Trustee shall have no further responsibility or liability with respect
to such funds.

Section 411. Moneys To Be Held in Trust. All moneys required to be deposited
with or paid to the Trustee for account of the Bond Fund or the Acquisition Fund
under any provision of this Indenture shall be held by the Trustee in its trust
department in trust for the purposes specified herein; provided, however, that
any moneys which have been deposited with, paid to or received by the Trustee
(i) for the Redemption of a portion of the Bonds, notice of the redemption of
which has been given, or (ii) for the payment of Bonds or interest thereon due
and payable otherwise than upon acceleration by declaration, shall be held in
trust for and subject to a Lien in favor of only the Holders of such Bonds so
called for Redemption or so due and payable.

Section 412. Repayment to the Bank from Bond Fund. Any amounts remaining in the
Bond Fund after payment in full of principal of, redemption premium, if any, and
interest on all the Bonds (or after provision for the payment thereof has been
made in accordance with Article XI hereof), and payment of the fees, charges and
expenses including legal fees of the Trustee and the Paying Agent and all other
amounts required to be paid hereunder, shall be paid to the Bank to the extent
it remains unreimbursed for payments made under the Letter of Credit or any
other amounts due and owing to the Bank under the Reimbursement Agreement and
then to the Borrower pursuant to Section 907(c) hereof.

Section 413. Rebate Fund. There is hereby established with the Trustee a Rebate
Fund which shall be held separate and apart from all other Funds established
under this Indenture. The Borrower shall comply with the provisions of Section
5.29 of the Loan Agreement and instruct the Trustee in writing to transfer from
the Ineligible Moneys Account of the Bond Fund to the Rebate Fund, or shall
otherwise pay to the Trustee for deposit into the Rebate Fund, such amounts as
shall be necessary to cause the aggregate amount transferred to or otherwise
deposited in the Rebate Fund to equal the Excess Investment Earnings as of the
end of such Bond Year; provided that no such transfers or deposits shall be
necessary if the proceeds of the Bonds are fully expended within six (6) months
of the date of issue. Withdrawals from the Rebate Fund may be made on account of
negative arbitrage in other Funds, but not on account of negative arbitrage in
the Rebate Fund. All amounts in the Rebate Fund, including income earned from
investment of the Rebate Fund, shall be held by the Trustee free and clear of
the Lien of this Indenture, and the Trustee shall pay said amounts over to the
United States from time to time as the Trustee shall be instructed in writing by
the Borrower, provided that the Trustee shall so pay over to the United States:
(1) not less frequently than sixty (60) days following each fifth anniversary of
the original issuance of the Bonds, an amount equal to ninety percent (90%) of
the net aggregate amount transferred or deposited to or earned in the Rebate
Fund during such period (and not theretofore paid to the United States or
withdrawn on account of negative arbitrage in other Funds) and (2) not later
than sixty (60) days after the Redemption, payment at maturity or other
retirement of the last Bond, 100% of all moneys remaining in the Rebate Fund.

ARTICLE V

GENERAL REPRESENTATIONS AND COVENANTS

Section 501. Payment of Principal, Premium and Interest. The Authority hereby
covenants that it will promptly pay or cause to be paid the principal of,
redemption premium, if any, and interest on every Bond issued under this
Indenture at the place, on the dates and in the manner provided herein and in
the Bonds appertaining hereto according to the true intent and meaning hereof.
The principal of, redemption premium, if any, and interest on the Bonds are
payable solely from the Revenues and moneys, securities, Funds and Accounts
(including investments, if any) held and to be held by the Trustee pursuant to
this Indenture and moneys available to the Trustee under the Letter of Credit.
Such Revenues and moneys, securities, funds and accounts (other than moneys
available to the Trustee under the Letter of Credit) have been specifically
pledged to the payment of the Bonds in the manner and to the extent herein
specified.

Section 502. Performance of Covenants. (a) The Authority by executing this
Indenture covenants that it will promptly and faithfully observe and perform at
all times any and all covenants, undertakings, stipulations and provisions to be
observed or performed on its part contained (i) in this Indenture, (ii) in any
and every Bond executed, authenticated and delivered hereunder, (iii) in the
Loan Agreement and (iv) in all proceedings of the Authority pertaining thereto.

     (b) The Authority agrees that the Trustee in its name or in the name of the
Authority may enforce against the Borrower or any Person any rights of the
Authority under or arising from the Bonds or the Loan Agreement whether or not
the Authority is in default hereunder or under the Loan Agreement, but the
Trustee shall not be deemed to have hereby assumed the obligations of the
Authority under the Loan Agreement, but rather shall have no obligations under
the Loan Agreement except as specifically provided herein. The Authority shall
fully cooperate with the Trustee in the enforcement by the Trustee of any such
rights. At the request of the Authority, the Trustee, upon receiving indemnity
satisfactory to it (including indemnity for its fees, costs and expenses,
including the fees and expenses of its attorneys and paralegals), shall in its
name commence legal action or take such other actions as the Authority shall
reasonably request to enforce the rights of the Authority or the Trustee under
or arising from the Bonds or the Loan Agreement.

Section 503. Authorization. The Authority hereby represents, warrants and
covenants that it is duly authorized under the Constitution and laws of the
State, including particularly and without limitation the Act, to issue the Bonds
authorized hereby and to assign and pledge the Revenues and the moneys,
securities, funds and accounts (including investments, if any) held and to be
held by the Trustee pursuant to this Indenture, and to assign its rights and
interests with respect to the Loan Agreement in the manner and to the extent
herein specified; that all actions on its part relating to the issuance of the
Bonds have been duly taken, as provided herein, and that the Bonds in the hands
of the Holders thereof are and will be valid and enforceable obligations of the
Authority, subject to the limitations set forth herein.

Section 504. Creation of Liens; Indebtedness. The Authority hereby covenants
that it shall not create or suffer to be created or to exist any Lien or charge
upon the Revenues or upon the moneys, securities, funds or Accounts (including
investments, if any) held and to be held by the Trustee pursuant to this
Indenture, except as provided in this Indenture. The Authority shall not incur
any indebtedness, or issue any evidences of indebtedness, secured by a pledge of
the Revenues or the moneys, securities, funds and Accounts (including
investments, if any) held and to be held by the Trustee pursuant to this
Indenture, other than the Bonds.

Section 505. Inspection of Project Books. The Authority hereby covenants and
agrees that all books and documents in its possession relating to the Project or
the Project Facilities and the Revenues shall at all times be open to inspection
by such accountants or other agencies as the Trustee may from time to time
designate.

Section 506. Rights under Loan Agreement. The Loan Agreement sets forth the
covenants and obligations of the Authority and the Borrower, including
provisions that subsequent to the issuance of the Bonds and prior to their
payment in full, or provision for payment thereof in accordance with the
provisions hereof, the Loan Agreement may not be amended or terminated (other
than as provided herein or therein) without the prior written consent of the
Trustee and the Bank, and reference is hereby made to the same for a detailed
statement of said covenants and obligations of the Borrower thereunder.

Section 507. Enforcement of Duties and Obligations of the Borrower. The
Authority hereby covenants that it shall require the Borrower fully to perform
all duties and acts and fully to comply with the covenants of the Borrower
required by the Loan Agreement in the manner and at the times provided in the
Loan Agreement. The Authority agrees that the Trustee in its own name may
enforce all rights of the Authority and all obligations of the Borrower under
and pursuant to the Loan Agreement for and on behalf of the Bondholders and the
Bank, whether or not an Event of Default exists hereunder; provided that the
Trustee shall not be deemed to assume the Authority's obligations under the Loan
Agreement and shall have no obligations under the Loan Agreement except as
expressly provided herein. Subject to the limitation of liability herein set
forth, the Authority hereby agrees to cooperate fully with the Trustee in any
proceedings, or to join in any proceedings, necessary to enforce the rights of
the Authority and all obligations of the Borrower under and pursuant to the Loan
Agreement if the Trustee shall so request.

Section 508. Recordation and Filing of Documents. The Authority hereby covenants
that it will cause this Indenture, the Loan Agreement (or a memorandum thereof)
and all supplements hereto and thereto, together with all other security
instruments and financing statements, to be recorded and filed, as the case may
be, in such manner and in such places as may be required by law in order to
perfect the Lien of, and the security interests created by, this Indenture.

Section 509. Instruments of Further Assurance. The Authority covenants that it
will do, execute, acknowledge and deliver or cause to be done, executed,
acknowledged and delivered, such further acts, instruments and transfers as the
Trustee may reasonably require for the better assuring, pledging, assigning and
confirming unto the Trustee of all the Revenues and moneys, securities, funds
and accounts (including investments, if any) held and to be held by the Trustee
pursuant to the Indenture, pledged as contemplated herein to the payment of the
principal of, redemption premium, if any, and interest on the Bonds and to the
reimbursement of the Bank for draws on the Letter of Credit.

Section 510. Transfer of Letter of Credit. The Trustee shall not sell, assign or
transfer the Letter of Credit, except to a successor trustee under this
Indenture, in accordance with the provisions of the Letter of Credit.

Section 511. Furnishing Documents to the Authority. The Trustee agrees that it
shall hold all documents, affidavits, certificates and opinions delivered to the
Trustee pursuant to Section 3.3 of the Loan Agreement for a period of at least
two (2) years after the defeasance of the Bonds and the release of all liens
created under this Indenture. The Authority shall have the right to inspect such
documents, affidavits, certificates and opinions at the principal corporate
trust office of the Trustee at reasonable times and upon reasonable notice. The
Trustee shall provide copies of such documents, affidavits, certificates and
opinions to the Authority at its request.

Section 512. No Litigation. The Authority represents and warrants that (a) no
litigation or administrative action of any nature has been served upon it and is
now pending restraining or enjoining the issuance or delivery of the Bonds or
the execution and delivery of this Indenture or the Agreement or in any manner
questioning the proceedings or authority under which the same have been had, or
affecting the validity of the same; (b) no contest is pending as to its
existence or authority or that of its present member or officers; (c) no
authority or proceeding for the issuance of the Bonds or for the payment or
Security thereof has been repealed, revoked or rescinded; (d) no petition
seeking to initiate any resolution or other measure affecting the same or the
proceedings therefor has been filed; and (e) to the best of the knowledge of the
officers of the Authority, none of the foregoing actions are threatened.

Section 513. No Other Encumbrances. The Authority covenants that except as
otherwise provided herein and in the Agreement, it will not sell, convey,
mortgage, encumber or otherwise dispose of any portion of the Security.

Section 514. No Personal Liability. No member, officer, director, agent,
employee or attorney of the Authority, or any other future, past or present
members, officers, directors, agents or attorneys of the Authority, including
any Person executing this Indenture or the Bonds, shall be liable personally on
the Bonds or for any reason relating to the issuance of the Bonds.

Section 515. Compliance with Rule 15c2-12. 1. The Authority shall cause the
Borrower (the Borrower, the Corporate Guarantor and any entity that may become
obligated directly or indirectly to pay the principal of and interest on the
Bonds in the future, shall be the "Obligated Person" herein) to provide, and the
Borrower shall, in accordance with the provisions of Rule 15c2-12 (the "Rule"),
promulgated by the Securities and Exchange Commission (the "Commission")
pursuant to the Securities Exchange Act of 1934, provide, and cause the
Corporate Guarantor to provide to each nationally recognized municipal
securities information repository ("NRMSIR"), in each case as designated by the
Commission in accordance with the Rule, the following annual financial
information and operating data commencing with the fiscal year ended December
31, 1996:

          (a) annual financial statements and annual reports, prepared in
accordance with generally accepted accounting principles and certified by
independent public accountants, and

          (b) material financial information and operational data.

          The Obligated Person reserves the right to modify from time to time
the specific types of information provided or the format of the presentation of
such information, to the extent necessary or appropriate in the judgment of the
Obligated Person; provided that, the Obligated Personagrees that any such
modification will be done in a manner consistent with the Rule.

          (c) Such annual information and operating datadescribed above is to be
provided on or before one hundred and twenty (120) days after the end of each
fiscal year ending on the preceding July 1 and will be made available, in
addition to the NRMSIR's, to the Trustee and to each holder of the Bonds who
makes a request for such information.

     2. The Obligated Person agrees to provide or cause to be provided, in a
timely manner, to (i) each NRMSIR or to the Municipal Securities Rulemaking
Board ("MSRB"), notice of the occurrence of any of the following events with
respect to the Bonds, if such event is material:

          (a) principal and interest payment delinquencies;

          (b) non-payment related defaults;

          (c) unscheduled draws on the Bond Fund reflecting financial
difficulties;

          (d) unscheduled draws on the Letter of Credit reflecting financial
difficulties;

          (e) substitution of the Letter of Credit Issuer or its failure to
perform;

          (f) adverse tax opinions or events affecting the tax- exempt status of
the Bonds;

          (g) modifications to rights of the Holders of the Bonds;

          (h) notices of optional or mandatory redemptions of the Bonds given
pursuant to the provisions of Article III hereof;

          (i) defeasances;

          (j) release, substitution, or sale of property securing repayment of
the Bonds; and

          (k) rating changes.

          The Obligated Person may from time to time choose to provide notice of
the occurrence of certain other events, in addition to those listed above, if
such other event is material with respect to the Bonds, but the Obligated Person
does not undertake to commit to provide any such notice of the occurrence of any
material event except those events listed above.

     3. The Obligated Person agrees to provide or cause to be provided, in a
timely manner, to each NRMSIR, notice of a failure by the Obligated Person to
provide the annual financial information with respect to the Obligated Person
described above on or prior to the date set forth above; to the extent that the
Obligated Person is aware of a failure by any other 'obligated person' with
respect to the Bonds to provide annual financial information with respect to
that 'obligated person' pursuant to a separate undertaking by that 'obligated
person', the Obligated Person also will provide notice of such failure by such
'obligated person'.

     4. The Obligated Person reserves the right to terminate its obligation to
provide annual financial information and notices of material events, as set
forth above, if and when the Obligated Person no longer remains an 'obligated
person' with respect to the Bonds within the meaning of the Rule; the Obligated
Person will provide notice of such termination to the NRMSIR's, the MSRB and the
Trustee.

     5. The Obligated Person agrees that its undertaking pursuant to the Rule
set forth in this section is intended to be for the benefit of the Holders of
the Bonds and shall be enforceable by the Trustee on behalf of such holders or
by any Holder; (or by any beneficial holder in the event the Bonds are
registered in the name of Cede & Co. on behalf of The Depository Trust Company);
provided that, such right to enforce the provisions of this undertaking shall be
limited to a right to obtain specific enforcement of the Obligated Person's
obligations hereunder and any failure by the Obligated Person to comply with the
provisions of this undertaking shall not be an event of default with respect to
the Bonds under the Indenture.

     6. Notwithstanding the provisions of Article IX hereof, the provisions in
the previous paragraphs shall not be amended, except under the following
conditions:

          (a) The amendment may only be made in connection with a change in
circumstances that arises from a change in legal requirements, change in law, or
change in the identity, nature, or status of the Obligated Person, or type of
business conducted;

          (b) This section of the Indenture, as amended, would have complied
with the requirements at the time of the primary offering, after taking into
account any amendments or interpretations of the rule, as well as any change in
circumstances; and

          (c) The amendment does not materially impair them interests of
holders, as determined either by parties unaffiliated with the Authority or
Obligated Person (such as the Trustee or Bond Counsel), or by approving vote of
Holders pursuant to the terms of the Indenture at the time of the amendment.

ARTICLE VI



INVESTMENTS



Section 601. Investment of Bond Fund and Acquisition Fund. (a) So long as no
Event of Default has occurred and is continuing, moneys held as part of the
Acquisition Fund and of the Bond Fund (other than moneys held in the Letter of
Credit Account) shall be invested or reinvested by the Trustee, in accordance
with written directions, or oral directions confirmed in writing, of the
Authorized Borrower Representative in any of the following obligations or
securities (collectively "Permitted Investments"):

          (i) direct obligations of the United States of America for which its
full faith and credit ispledged;

          (ii) obligations issued by any instrumentality or agency of the United
States of America, whether now existing or hereafter organized, and the payment
of the principal, premium, if any, and interest on which is fully and
unconditionally guaranteed as a full faith and credit obligation by the United
States of America;

          (iii) obligations issued or guaranteed by any State of the United
States or the District of Columbia which are rated at least "Aa" by Moody's or
an equivalent rating of the then current rating agency of the Bonds;

          (iv) interest-bearing deposits in any bank or trust company (which may
include the Trustee) or any other bank or trust company which has a combined
capital surplus and undivided profits of at least $50,000,000, which bank or
trust company having an investment grade rating by Moody's or an equivalent
rating of the then current rating agency of the Bonds;

          (v) prime commercial paper with one of the two (2) highest ratings by
Moody's or an equivalent rating of the then current rating agency of the Bonds;
and

          (vi) deposits in a common trust fund holding short-term government
obligations established pursuant to law as a legal depository of public moneys,
any such common trust fund having a "Aaa" rating by Moody's or the highest long
term rating of the then current rating agency of the Bonds.

     (b) The Trustee, in purchasing securities of the type described in clauses
(i) and (ii) of subsection (a) above: (i) may make any such purchase subject to
agreement with the seller for repurchase by the seller at a later date, and in
such connection may accept the seller's agreement for the payment of interest in
lieu of the right to receive the interest payable by the issuer of the security
purchased, provided that title to the security so purchased by the Trustee shall
vest in the Trustee, that the Trustee shall have a perfected security interest
in such security, and that the current market value of such security (or of cash
or additional securities of the type described in said clauses pledged with the
Trustee as collateral for the purpose) is at all times at least equal to the
total amount thereafter to become payable by the seller under said agreement, or
(ii) may purchase shares of a fund whose sole assets are of a type described in
clauses (i), (ii) and (iii) of subsection (a) above and such repurchase
agreements thereof.

     (c) If any Event of Default has occurred and is continuing hereunder, the
Trustee may make such investments in Permitted Investments (as described in
Section 601(a)(i) hereof) as permitted under applicable laws as it deems
advisable; provided that in no event shall it invest in securities issued by or
obligations of, or guaranteed by, the Authority, the Borrower or any affiliate
or agent of either of the foregoing.

Section 602. Investment of Letter of Credit Account. Moneys held in the Letter
of Credit Account shall remain uninvested.

Section 603. General Provisions of Investments. (a) Any permissible investments
of money in the Bond Fund or Acquisition Fund shall be held by or under the
control of the Trustee and shall be deemed at all times as part of the fund or
account from which the investment was made and the interest accruing on any such
investment and any profit realized from such investment shall be credited to
such fund or account and any loss resulting from such investment shall be
charged to such fund or account.

     (b) The Trustee shall sell and reduce to cash a sufficient portion of
investments held for the account of the Eligible Moneys Account in the Bond Fund
whenever the cash balance of Available Moneys in the Eligible Moneys Account is
insufficient to make a payment required to be made therefrom or when such cash
balance therein is insufficient to meet any Redemption of said Bonds that may be
required under the provisions hereof or of the Loan Agreement. The Trustee shall
sell and reduce to cash a sufficient portion of investments held for the account
of the Acquisition Fund whenever the cash balance in the Acquisition Fund is
insufficient to make a payment in respect of a certificate of requisition when
presented.

     (c) Notwithstanding the foregoing, the Borrower shall not direct the
Trustee to invest the proceeds of the Bonds or payments due under the Loan
Agreement, or any other funds which may be deemed to be proceeds of the Bonds
pursuant to Section 103 or 148 of the Code and the applicable Regulations
thereunder, in such a way as to cause the Bonds to be treated as "arbitrage
bonds" within the meaning of Section 103 or 148 of the Code and such Treasury
Regulations issued thereunder, as applicable to the Bonds. In accordance with
the foregoing, unless the Trustee shall have been furnished with an approving
opinion of Bond Counsel, the Borrower shall not direct the Trustee to invest
moneys in the Acquisition Fund or the Bond Fund except as provided in the
Authority's Tax Certificate dated the Issue Date.

     (d) The Trustee, except for its willful misconduct or gross negligence,
shall have no liability to any Person for any breach by the Borrower of
provisions of the foregoing paragraph as long as the Trustee invests or
reinvests, pursuant to directions of the Authorized Borrower Representative
properly given in accordance with Section 601, the Bond Fund and Acquisition
Fund moneys in Permitted Investments pursuant to Section 601 hereof. The Trustee
may refuse to invest in obligations directed by the Authorized Borrower
Representative which violate the provisions of Sections 601(a) and 603(c)
hereof, but the Trustee shall be under no obligation to verify any such
direction received by it in accordance with the terms of this Indenture.

ARTICLE VII

THE TRUSTEE, PAYING AGENTS



Section 701. Appointment of Trustee; Acceptance of the rusts. (a) Shawmut Bank
Connecticut, National Association, artford, Connecticut, is hereby appointed as
Trustee. The Trustee hereby accepts the trusts imposed upon it by this
Indenture, and agrees to perform said trusts, but only upon and subject to the
following express terms and conditions:

          (i) The Trustee may execute any of the trusts or powers hereof and
perform any of its duties by or through attorneys or agents (provided that
neither the Authority, the Borrower or any affiliate or agent of any of the
foregoing shall act as an agent of the Trustee) and shall not be answerable for
any misconduct or negligence on the part of any attorney or agent appointed
hereunder and shall be entitled to advice of counsel concerning all matters of
the trusts hereof and the duties hereunder and may in all cases pay such
reasonable compensation to all such attorneys and agents as may reasonably be
employed in connection with the trusts hereof. The Trustee may act upon the
opinion or advice of any attorney (who may be the attorney or attorneys for the
Authority or the Borrower) approved by the Trustee in the exercise of its
reasonable judgment. The Trustee shall not be responsible for any loss or damage
resulting from any action or nonaction in good faith in reliance upon such
opinion or advice.

          (ii) The Trustee shall not be responsible for any recital herein or in
the Bonds (except in respect of the Certificate of Authentication of the Trustee
endorsed on the Bonds) or for insuring the Project Facilities, or collecting any
insurance moneys, or for the validity of execution by the Authority of this
Indenture or of any supplements hereto or any instruments of further assurance,
or for the sufficiency of the security for the Bonds issued hereunder or
intended to be secured hereby, or for the value or title of the Project
Facilities or otherwise as to the maintenance of the security hereof, or, except
as provided in Article VI hereof, for the eligibility of any security as an
investment of trust funds held by it.

          (iii) The Trustee shall not be accountable for the use of any Bonds
authenticated or delivered hereunder after such Bonds shall have been delivered
in accordance with the instructions of the Authority or the Borrower, as the
case may be. The Trustee may become the Owner of Bonds secured hereby with the
same rights which it would have if not Trustee.

          (iv) The Trustee shall be protected in acting in good faith upon any
notice, request, investment instruction, consent, certificate, order, affidavit,
letter, telegram or other paper or document believed to be genuine and correct
and to have been signed or sent by the proper Person or Persons. Any action
taken by the Trustee pursuant to this Indenture upon the request or authority or
consent of any Person who at the time of making such request or giving such
authority or consent is the Owner of any Bond, shall be conclusive and binding
upon all future Owners of the same Bond and upon Bonds issued in exchange
therefor or in place thereof.

          (v) As to the existence or nonexistence of any fact or as to the
sufficiency or validity of any instrument, paper or proceeding, the Trustee
shall be entitled, in the absence of bad faith on its part, to rely upon a
certificate of the Authority signed by

               (a) the Executive Director or Deputy Director of the Authority or
an Authorized Authority Representative, or

               (b) any other duly authorized Person (such authority to be
conclusively evidenced by an appropriate resolution of the Authority), or any
certificate signed by an Authorized Borrower Representative, as sufficient
evidence of the facts therein contained, and prior to the occurrence of an Event
of Default of which the Trustee has been notified in writing or deemed notified
asprovided in Section 901 hereof, shall also be at liberty to accept a similar
certificate to the effect that any particular dealing, transaction or action is
necessary or expedient, but may at its discretion secure such further evidence
deemed necessary or advisable, but shall in no case be bound to secure the same.
The Trustee may accept a certificate of the Secretary of the Authority under its
seal to the effect that a resolution in the form therein set forth has been
adopted by the Authority as conclusive evidence that such resolution has been
duly adopted, and is in full force and effect.

          (vi) The permissive right of the Trustee take any actions or to
refrain from taking any actions enumerated in this Indenture shall not be
construed as a duty. The Trustee shall not be answerable for other than its
gross negligence, willful misconduct, or willful default in connection with the
acceptance or administration of the trusts hereunder. The Trustee shall act on
behalf of the Authority hereunder only insofar as its duties are expressly set
forth and shall not have implied duties. The Trustee shall not be under a duty
to inquire into or pass upon the validity, effectiveness, genuineness or value
of the Mortgage, the Loan Agreement or the other Loan Documents and shall assume
that the same are valid, effective and genuine and what they purport to be. The
Trustee may consult with legal counsel selected by it and shall be entitled to
rely upon the opinion of such counsel in taking or omitting to take any action.
The Trustee shall have the same rights and powers as any other bank or lender
and may exercise the same as though it were not the Trustee, and it may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower as though it were not the Trustee.

          (vii) The Trustee shall not be personally liable for any debts
contracted or for damages to Persons or to personal property injured or damaged,
or for salaries or non-fulfillment of contracts during any period.

          (viii) Subject to the provisions of the Loan Agreement, the Trustee
and its duly authorized agents, attorneys, experts, engineers, accountants and
representatives shall have the right at any and all reasonable times, fully to
inspect the Project Facilities, including all books, papers and records of the
Authority pertaining to the Project Facilities and the Bonds, and to take such
memoranda from and in regard thereto as may be desired.

          (ix) The Trustee shall not be required to give any bond or surety in
respect of the execution of the said trusts and powers or otherwise in respect
to the premises.

          (x) Notwithstanding anything contained elsewhere in this Indenture,
the Trustee shall have the right, but shall not be required, to demand, in
respect of the authentication of any Bonds, the withdrawal of any cash, the
release of any property, or any action whatsoever within the purview of this
Indenture, any showings, certificates, opinions, appraisals or other
information, or corporate actions or evidence thereof, in addition to that by
the terms hereof required as a condition of such action by the Trustee, deemed
desirable for the purpose of establishing the right of the Authority to the
authentication of any Bonds, the withdrawal of any cash, or the taking of any
other action by the Trustee.

          (xi) Before taking any action under the Indenture the Trustee may
require that a satisfactory indemnity bond be furnished for the reimbursement of
all expenses to which it may be put and to protect it against all liability,
except liability which is adjudicated to have resulted from gross negligence,
willful misconduct or willful default by reason of any action so taken; provided
that the Trustee may not require such an indemnity bond to be furnished when the
Trustee is presenting a draft for a draw or drawing upon the Letter of Credit,
paying the principal and accrued interest due on the Bonds when due at maturity
or upon Redemption or acceleration of the Bonds in accordance with this
Indenture; provided, further, however, that while the Trustee may not require
indemnification prior to the specific acts of presenting a draft under the
Letter of Credit or paying the principal of and interest accrued on the Bonds
when due whether at maturity, Redemption, acceleration or otherwise as set forth
herein, the Trustee shall continue to be entitled to such indemnification as
otherwise provided herein.

          (xii) All moneys received by the Trustee or any Paying Agent shall,
until used or applied or invested as herein provided, be held in trust in the
manner and for the purposes for which they were received.

          (xiii) The Trustee shall have no obligation with respect to any
Financial Statements forwarded to the Trustee by the Borrower pursuant to
Article V of the Loan Agreement other than the obligation to make such Financial
Statements available for review by any Holder of any Bond upon receipt of a
written request to do so from any such Holder.

     (b) In the case of and during the continuance of an Event of Default or
upon the occurrence of an Event of Default as to which the Trustee has received
a notice as provided herein, the Trustee shall exercise the rights and powers
vested in it by this Indenture, and use the same degree of care and skill in
their exercise, as a prudent Person would exercise or use under the
circumstances in the conduct of his own affairs.

Section 702. Fees, Charges and Expenses of Trustees and Paying Agents. The
Trustee and Paying Agent shall be entitled to payment or reimbursement for
reasonable fees for services rendered hereunder and all reasonable expenses
(including advances, counsel fees and other expenses reasonably and necessarily
made or incurred by the Trustee and Paying Agent in connection with such
services). The Trustee and Paying Agent shall be entitled to be indemnified for,
and be held harmless against, any loss, liability or expense, incurred without
gross negligence, willful misconduct or bad faith on the part of the Trustee and
Paying Agent, arising out of or in connection with the acceptance or
administration of the trusts hereunder, including the costs and expenses of
defending itself against any claim or liability in the premises. The indemnity
set forth in the Loan Agreement at Section 5.23 is hereby incorporated by
reference as if set forth herein in its entirety. All fees, charges and other
compensation to which the Trustee and Paying Agent may be entitled under the
provisions of this Indenture are required to be paid by the Borrower under the
terms of the Loan Agreement and, accordingly, except for moneys that the
Authority may derive from the foregoing, neither the Authority nor the Bank
shall be liable to indemnify the Trustee and Paying Agent for fees, charges and
other compensation to which the Trustee and Paying Agent may be entitled, and by
acceptance of the trusts hereunder the Trustee and Paying Agent shall be deemed
to have agreed to the foregoing. The Trustee is hereby granted a lien to be
perfected by possession on all moneys held by it hereunder (other than moneys
held by it in the Letter of Credit Account and Rebate Fund) for the payment of
the foregoing; provided, however, that while the Trustee may not require
indemnification prior to the specific acts of presenting a draft under the
Letter of Credit or paying the principal of and interest accrued on the Bonds
when due whether at maturity, Redemption, acceleration or otherwise as set forth
herein, the Trustee shall continue to be entitled to such indemnification as
otherwise provided herein.

Section 703. [Intentionally Omitted]

Section 704. Intervention by Trustee. In any judicial proceeding to which the
Authority is a party and which in the opinion of the Trustee and its counsel has
a substantial bearing on the interests of Holders of the Bonds, the Trustee may,
and if requested in writing by the Holders of at least twenty-five percent (25%)
of the aggregate principal amount of Bonds then Outstanding shall, intervene on
behalf of Bondholders.

Section 705. Successor Trustee. Any corporation or association into which the
Trustee may be converted or merged, or with which it may be consolidated, or to
which it may sell or transfer its trust business and assets as a whole or
substantially as a whole, or any corporation or association resulting from any
such conversion, sale, merger, consolidation or transfer to which it is a party,
provided such corporation or association is a trust company or national or state
bank within or outside the State having trust powers, in good standing, having
reported capital surplus and undivided profits of not less than $50 million ipso
facto and having a Moody's rating of at least Baa3 or P3 or be therwise
acceptable to Moody's or the then current rating agency of the Bonds, shall be
and become successor Trustee hereunder and vested with all the trusts, powers,
discretions, immunities, privileges and all other matters as was its
predecessor, without the execution or filing of any instrument or any further
act, deed or conveyance on the part of any of the parties hereto, anything
herein to the contrary notwithstanding.

Section 706. Resignation by the Trustee. The Trustee and any successor Trustee
may at any time resign by giving not less than thirty (30) days' written notice
to the Authority, the Letter of Credit Issuer and the Borrower and by first
class mail to each registered Owner of Bonds then Outstanding as shown on the
records of the Trustee. Such resignation shall take effect only upon the
appointment of a successor Trustee by the Bondholders or the Borrower. Such
notice to the Authority, the Letter of Credit Issuer and the Borrower may be
served personally or sent by registered mail or telegram. In case at any time
the Trustee shall resign and no appointment of a successor Trustee shall be made
prior to the date specified in the notice of resignation as the date when such
resignation shall take effect, the resigning Trustee may forthwith apply to a
court of competent jurisdiction for the appointment of a successor Trustee. The
Trustee shall be compensated for all costs of seeking and appointing a successor
should the Bondholders and Authority fail to so appoint a successor Trustee
within the thirty (30) day time period to do so.

Section 707. Removal of the Trustee. (a) The Trustee may be removed at any time,
by an instrument or concurrent instruments in writing delivered to the Trustee,
the Authority and the Borrower by the Letter of Credit Issuer, which after the
occurrence of an Event of Default or an Event of Default by the Letter of Credit
Issuer of its obligations under the Letter of Credit must be signed by the
Owners of fifty-one percent (51%) inaggregate principal amount of Bonds then
Outstanding.

     (b) The Trustee may also be removed at any time for any breach of trust or
for acting or proceeding in violation of, or for failing to act or proceed in
accordance with, any provisions of this Indenture, by any court of competent
jurisdiction upon the application by the Authority, the Letter of Credit Issuer,
the Borrower or the Owners of fifty-one percent (51%) in aggregate principal
amount of the Bonds then Outstanding.

Section 708. Appointment of Successor Trustee by the Borrower or Bondholders.
(a) In case the Trustee hereunder shall resign, or be removed, or be dissolved,
or shall be in the course of dissolution or liquidation, or otherwise become
incapable of acting hereunder as fiduciary for Holders of the Bonds, or in case
it shall be taken under the control of any public officer or officers, or of a
receiver appointed by a court, upon the request of the Borrower or the Owners of
fifty-one percent (51%) in aggregate principal amount of Bonds Outstanding, the
Authority by an instrument executed and signed by the Executive Director, Deputy
Director or any other Authorized Authority Representative of the Authority and
attested by the Secretary or Assistant Secretary of the Authority under its seal
shall forthwith appoint a Trustee to fill such vacancy. Such appointment shall
become final upon the written acceptance of such trusts by the successor Trustee
so appointed as provided in Section 709 hereof.

     (b) Every such Trustee appointed pursuant to the provisions of this Section
shall be a national banking association or a domestic bank or trust company
within or outside the State having trust powers, in good standing and having a
reported capital surplus and undivided profits of not less than $50 million ipso
facto and having a Moody's rating of at least Baa3 or P3 or be a banking
institution otherwise acceptable to Moody's or the then current rating agency of
the Bonds.

Section 709. Concerning any Successor Trustee. (a) Every successor Trustee
appointed hereunder shall execute, acknowledge and deliver to its predecessor
Trustee and to the Authority and the Borrower an instrument in writing accepting
such appointment hereunder as fiduciary for Holders of the Bonds. Thereupon such
successor, without any further act, deed or conveyance, shall become fully
vested with all the estates, properties, rights, powers, trusts, duties and
obligations of its predecessors.

     (b) Every predecessor Trustee shall, on the written request of the
Authority, or of the successor Trustee, execute and deliver an instrument
transferring to such successor Trustee all the estates, properties, rights,
powers and trusts, duties and obligations of such predecessor hereunder. Every
predecessor Trustee shall deliver all securities and moneys held by it as
Trustee hereunder to its successor for direct deposit in the appropriate
successor trust accounts. Should any instrument in writing from the Authority be
required by a successor Trustee for more fully and certainly vesting in such
successor the estates, properties, rights, powers, trusts, duties and
obligations hereby vested or intended to be vested in the predecessor Trustee,
any and all such instruments in writing shall, on request, be executed,
acknowledged and delivered by the Authority. Every predecessor Trustee shall
transfer the Letter of Credit and all required documents to effectively transfer
such Letter of Credit to its successor Trustee in accordance with the provisions
of the Letter of Credit.

     (c) The resignation of any Trustee and the instrument or instruments
removing any Trustee and appointing a successor hereunder, or the instrument
evidencing the transfer of the Trust Estate shall be filed and/or recorded by
the successor Trustee in each filing or recording office where this Indenture
(or a memorandum thereof) shall have been filed and/or recorded.

     (d) The Borrower shall give prompt written notice to the Letter of Credit
Issuer as to the appointment of any successor Trustee hereunder.

Section 710. Trustee Protected in Relying upon Resolutions, etc. The
resolutions, opinions, certificates and other instruments provided for in this
Indenture may be accepted by the Trustee as conclusive evidence of the facts and
conclusions stated therein and shall be full warrant, protection and authority
to the Trustee for the withdrawal of cash hereunder and the taking of or
omitting to take any other action under this Indenture.

Section 711. Successor Trustee as Trustee of the Funds, Bond Registrar and
Paying Agent. Any Trustee which has resigned or been removed shall cease to be
Trustee of the Funds, Bond Registrar and Paying Agent for principal and interest
of the Bonds, and the successor Trustee shall become such Trustee, Bond
Registrar and Paying Agent. Every predecessor Trustee shall deliver to its
successor Trustee all books of account, the registration books, the list of
Bondholders and all other records, documents and instruments relating to its
duties as such custodian and Bond Registrar.

Section 712. Trustee and Authority Required to Accept Directions and Actions of
Borrower. (a) Whenever, after a reasonable request by the Borrower, the
Authority shall fail, refuse or neglect to give any direction to the Trustee or
to require the Trustee to take any other action which the Authority is required
to have the Trustee take pursuant to the provisions of the Loan Agreement or
this Indenture, the Borrower instead of the Authority may give any such
direction to the Trustee or require the Trustee to take any such action. Upon
receipt by the Trustee of a written notice from the Borrower stating that the
Borrower has made reasonable request of the Authority, and that the Authority
has failed, refused or neglected to give any direction to the Trustee or to
require the Trustee to take any such action, the Trustee is hereby irrevocably
empowered and directed, subject to other provisions of this Indenture, to accept
such direction from the Borrower as sufficient for all purposes of this
Indenture. The Borrower shall have the direct right to cause the Trustee to
comply with any of the Trustee's obligations under this Indenture to the same
extent that the Authority is empowered so to do.

     (b) Certain actions or failures to act by the Authority under this
Indenture may create or result in an Event of Default under this Indenture and
the Authority hereby agrees that the Borrower may, to the extent permitted by
law, perform any and all acts or take such action as may be necessary for and on
behalf of the Authority to prevent or correct said Event of Default and the
Trustee shall take or accept such performance by the Borrower as performance by
the Authority in such event.

Section 713. Paying Agent or Agents. (a) The Trustee is hereby designated, and
by executing this Indenture agrees to act, as Paying Agent for and with respect
to the Bonds.

     (b) The Authority from time to time may appoint one or more additional
Paying Agents and, in the event of the resignation or removal of any Paying
Agent, a successor Paying Agent, pursuant to the provisions hereof. Each Paying
Agent appointed shall be a national banking association or a domestic bank or
trust company within or outside the State, having trust powers, in good
standing, having a reported capital surplus and undivided profits aggregating at
least $50 million ipso facto and having a Moody's rating of Baa3 or P3 or be a
banking institution otherwise acceptable to Moody's or the then current rating
agency of the Bonds and willing and able to accept the office on reasonable and
customary terms and authorized by law to perform all the duties imposed on it by
this Indenture. Each Paying Agent shall accept in writing its appointment as a
fiduciary for Holders of the Bonds and shall hold in one or more separate trust
accounts, maintained by it in its own name, all moneys transferred to it for the
payment of principal, redemption premium, if any, and interest on the Bonds.

     (c) Any Paying Agent may at any time resign and be discharged of the duties
and obligations created by the Indenture by giving at least thirty (30) days'
written notice to the Authority and the Trustee. Any Paying Agent may be removed
at any time by an instrument filed with such Paying Agent and the Trustee and
signed by the Authority. In the event of the resignation or removal of any
Paying Agent, such Paying Agent shall pay over, assign and deliver any moneys
held by it as Paying Agent to its successor, or if there be no successor, to the
Trustee.

     (d) Any Paying Agent shall be entitled to payment of reimbursement for fee
charges and expenses as provided in Section 702 hereof.

Section 714. Maintenance of Records. The Trustee hereby agrees to hold all
documents, affidavits, certificates and opinions delivered to it pursuant to
Section 3.3 of the Loan Agreement for a period of at least two (2) years after
the defeasance of the Bonds and the release of all liens created under the
Indenture associated therewith. The Authority shall have the right to inspect
such documents, affidavits, certificates and opinions at the principal corporate
trust office of the Trustee at reasonable times and upon reasonable notice. The
Trustee shall be obligated to provide copies of such documents, affidavits,
certificates and opinions to the Authority at its request.

Section 715. Consent of Borrower and Letter of Credit Issuer. Whenever in this
Article VII an appointment of a successor fiduciary is to be made, such
appointment (other than an appointment by a court of competent jurisdiction
pursuant to Section 706 hereof) shall be made only with the prior written
consent of the Borrower and Letter of Credit Issuer, provided that if either
party is in default of its obligations under the Loan Agreement, the
Reimbursement Agreement or the Letter of Credit, such defaulting party's consent
shall not be required to effectuate such appointment.

ARTICLE VIII

SUPPLEMENTAL INDENTURES

Section 801. Supplemental Indentures Not Requiring Consent of Bondholders. (a)
The Authority and the Trustee may without the consent of, or notice to, any of
the Bondholders, enterinto an indenture or indentures supplemental hereto as
shall not be inconsistent with the terms and provisions hereof for any one or
more of the following purposes:

          (i) To cure any ambiguity or formal defect or omission in the
Indenture;

          (ii) To grant to or confer upon the Trustee, with its consent, for the
benefit of the Bondholders any additional rights, remedies, powers or authority
that may lawfully be granted to or conferred upon the Bondholders or the
Trustee;

          (iii) To grant or pledge to the Trustee for the benefit of Bondholders
any additional security;

          (iv) To modify, amend or supplement the Indenture or any indenture
supplemental thereto in such manner as to permit the qualification thereof under
the Trust Indenture Act of 1939 or any similar Federal statute then in effect or
to permit the qualification of the Bonds for sale under the securities laws of
any of the States of the United States, and, if they so determine, to add to the
Indenture or any indenture supplemental thereto such other terms, conditions and
provisions as may be permitted by the Trust Indenture Act of 1939 or similar
Federal statute;

          (v) To add to the covenants and agreements of the Authority in this
Indenture, other covenants and agreements to be observed by the Authority;

          (vi) To obtain a rating on the Bonds from Moody's or Standard &
Poor's, or any similar credit agency;

          (vii) To provide for book-entry only bonds;

          (viii) To make any other change which, in the judgment of the Trustee
acting in reliance upon an opinion of independent counsel, is not to the
prejudice of the Trustee or the Holders of the Bonds.

     (b) The Trustee may rely upon an opinion of independent counsel as
conclusive evidence that any such Supplemental Indenture complies with the
foregoing conditions and provisions.

Section 802. Supplemental Indentures Requiring Consent of Bondholders. (a)
Exclusive of Supplemental Indentures covered by Section 801 hereof and subject
to the terms and provisions contained in this Section 802, the Holders of not
less than 66 2/3% aggregate principal amount of the Bonds then Outstanding shall
have the right, from time to time, to consent to and approve the execution by
the Authority and the Trustee of such other indenture or indentures supplemental
hereto as shall be deemed necessary and desirable by the Authority for the
purpose of modifying, altering, amending, adding to or rescinding, in any
particular, any of the terms or provisions contained herein or in any
supplemental indenture; provided that nothing contained in this Section shall
permit, or be construed as permitting without the consent of all the Holders of
Bonds Outstanding:

          (i) an extension of the maturity of the principal of or the interest
on any Bond issued hereunder; or

          (ii) a reduction in the principal amount of any Bond or the rate of
interest thereon or a change in the method of calculation of the rate of
interest thereon; or

          (iii) a privilege, preference or priority of any Bond or Bonds over
any other Bond or Bonds (except with respect to the Letter of Credit or similar
credit instrument issued with respect to the Bonds); or

          (iv) a reduction in the aggregate principal amount of the Bonds
required for consent to such supplemental indenture; or

          (v) the creation of a lien upon the Trust Estate ranking prior to or
on a parity with the lien created by this Indenture.

     (b) If at any time the Authority shall request the Trustee to enter into a
Supplemental Indenture for any of the purposes of this Section 802, the Trustee
shall, upon being satisfactorily indemnified with respect to expenses and unless
such notice is waived by 100% of the Bondholders, cause notice of the proposed
execution of such Supplemental Indenture to be mailed, by first class mail, to
all registered Owners of Bonds then Outstanding at their addresses as they
appear on the registration books kept by the Trustee. Such notice shall briefly
set forth the nature of the proposed Supplemental Indenture and shall state that
copies thereof are on file at the Principal Office of the Trustee for inspection
by all Bondholders.

     (c) If, within such period after the mailing of thenotice required by
Section 802(b) as the Authority shall prescribe with the approval of the
Trustee, the Authority shall deliver to the Trustee an instrument or instruments
executed by the Holders of not less than 66 2/3% in aggregate principal amount
of the Bonds hen Outstanding, referring to the proposed Supplemental Indenture
as described in such notice and consenting to and approving the execution
thereof, the Trustee shall execute such Supplemental Indenture.

     (d) If, within sixty (60) days or such longer period as shall be prescribed
by the Authority following the mailing of such notice, the Holders of not less
than 66 2/3% in aggregate principal amount of the Bonds Outstanding at the time
of the adoption of any such Supplemental Indenture shall have consented to and
approved the adoption thereof as herein provided, no Holder of any Bond shall
have any right to object to any of the terms and provisions contained therein,
or the operation thereof, or in any manner to question the propriety of the
adoption thereof, or to enjoin or restrain the Trustee or the Authority from
taking any action pursuant to the provisions thereof. Upon the adoption of any
such Supplemental Indenture as in this Section 802 permitted and provided, this
Indenture shall be and be deemed to be modified and amended in accordance
therewith.

     (e) The Trustee may rely upon an opinion of independent counsel as
conclusive evidence that (i) any Supplemental Indenture entered into by the
Authority and the Trustee and (ii) the evidence of requisite Bondholder consent
thereto comply with the provisions of this Section 802.

Section 803. Consent of Borrower and Bank. (a) Anything herein to the contrary
notwithstanding, no Supplemental Indenture under this Article VIII shall become
effective unless and until the Borrower shall have consented to the adoption of
such Supplemental Indenture. The Borrower shall be deemed to have consented to
the adoption of any such Supplemental Indenture if the Authority does not
receive a letter of protest or objection thereto signed by or on behalf of the
Borrower on or before 3:30 p.m., on the 30th day after the mailing of a notice
and a copy of the proposed Supplemental Indenture to the Borrower.

     (b) Anything herein to the contrary notwithstand- ing, no Supplemental
Indenture as described in Sections 801 and 802 hereof shall be entered into
without the prior written consent of the Letter of Credit Issuer so long as any
Bonds are Outstanding. Section 804. Bond Counsel Opinion. As a precondition to
the execution and delivery of any Supplemental Indenture hereunder there shall
be delivered to the Authority, the Trustee, the Borrower and the Letter of
Credit Issuer an opinion of Bond Counsel stating that such Supplemental
Indenture is authorized or permitted by this Indenture and the Act, complies
with their respective terms, will be valid and binding upon the Authority in
accordance with its terms and will not adversely affect exclusion from gross
income of interest on the Bonds for Federal income tax purposes.

ARTICLE IX



DEFAULT PROVISIONS AND REMEDIES OF
TRUSTEE AND BONDHOLDERS



Section 901. Events of Default. Each of the following events is hereby defined
as and shall constitute an "Event of Default" under this Indenture:

     (a) if payment of any installment of interest on any Bond is not made when
it becomes due and payable;

     (b) if payment of any portion of the principal or Redemption Price on any
Bond is not made when it becomes due and payable whether at stated Redemption,
by call for Redemption other than an optional redemption pursuant to Sections
301(e), 304(b) and 304(c) hereof, acceleration or otherwise;

     (c) receipt by the Trustee from the Letter of Credit Issuer of (i) a
written declaration from the Letter of Credit Issuer of the occurrence of an
"Event of Default" under the Reimbursement Agreement or (ii) notice that the
Letter of Credit Issuer has elected not to reinstate an "A Drawing" under the
Letter of Credit in accordance with the terms of the Letter of Credit, together
with a written direction from the Letter of Credit Issuer to declare an Event of
Default hereunder and under the Loan Agreement and to accelerate the Bonds;

     (d) if the Letter of Credit Issuer shall wrongfully refuse to honor the
Letter of Credit; and

     (e) receipt by the Trustee of written notice from the Authority of the
occurrence of an Event of Default under the Loan Agreement (but only with the
consent of the Letter of Credit Issuer as long as the Letter of Credit is in
full force and effect and the Letter of Credit Issuer is not in default in its
obliga- tions under the Letter of Credit), other than an Event of Default under
Subsection 901(a) or (b) above.

Section 902. Acceleration. (a) (i) Upon any Event of Default under Section 901
hereof (except an Event of Default under Section 901(c) which shall be treated
as set forth in 902(a)(ii) below), while the Letter of Credit is not in effect
or while the Letter of Credit Issuer is then in default of its obligations
thereunder, upon the written request of the Holders of not less than fifty-one
percent (51%) in aggregate principal amount of Bonds then Outstanding or (ii)
upon the occurrence of any Event of Default under Section 901(c), the Trustee
shall, by notice in writing delivered to the Authority, the Borrower and the
Letter of Credit Issuer, declare the principal of all Bonds then Outstanding and
the interest accrued on such Bonds to the date of the declaration of
acceleration to be due and payable, whereupon such principal and interest shall
become and be immediately due and payable and declare that interest shall cease
to accrue on the date of the declaration of acceleration.

     (b) Upon the occurrence and during the continuance of any Event of Default
under Section 901 hereof, while the Letter of Credit is in effect and the Letter
of Credit Issuer is not in default of its obligations thereunder, the Trustee
shall, but only if so directed by the Letter of Credit Issuer, without any
notice to the Authority and the Borrower, declare the principal of all Bonds
then Outstanding and the interest accrued on the Bonds to the date of the
declaration of acceleration immediately due and payable, and such principal and
interest shall thereupon become and be immediately due and payable and declare
that interest shall cease to accrue on the date of the declaration of
acceleration.

     (c) If all of the Bonds Outstanding shall become so immediately due and
payable pursuant to Sections 902(a) or 902(b)hereof, the Trustee shall, as soon
as practicable, declare by written notice to the Borrower all unpaid
installments payable by the Borrower under Section 4.2 of the Loan Agreement to
be immediately due and payable. Upon any acceleration of the Bonds, the Trustee
shall immediately draw under the Letter of Credit in accordance with Section 404
hereof and make payment to the Bondholders of principal of all Bonds then
Outstanding and interest accrued on such Bonds to the date of declaration of
acceleration.

     (d) Upon receipt by the Trustee of payment of the full amount drawn on the
Letter of Credit and provided sufficient moneys are available in the Bond Fund
to pay sums due on the Bonds, the Letter of Credit Issuer shall be subrogated to
the right, title and interest of the Trustee and Bondholders in and to the Trust
Estate and any other security held by the Trustee for payment of the Bonds and
the Trustee shall be required to execute such documents as the Bank may
reasonably request to evidence such subrogation.

     (e) If, after the principal of the Bonds has been so declared to be due and
payable (other than by reason of or in connection with an Event of Default under
Section 901(c) unless and until the Letter of Credit Issuer shall have withdrawn
in writing its notice specified in such Section and has given written notice of
reinstatement of the Letter of Credit in full):

          (i) the Authority pays or causes to be paid all arrears of interest
and interest on overdue installments of interest (if lawful) at the rate or
rates per annum borne by the Bonds and the principal and premium, if any, on all
the Bonds then Outstanding which shall have become due and payable otherwise
than by acceleration;

          (ii) the Authority pays or causes to be paid all other sums payable
under this Indenture, except the principal of and interest on the Bonds which by
such declaration shall have become due and payable, upon the Bonds;

          (iii) the Authority also performs all other things in respect to which
it may have been in default hereunder and pays the reasonable charges of the
Trustee, the Bondholders and any trustee appointed under law, including the
Trustee's reasonable attorneys' fees; and

          (iv) no Event of Default under this Indenture or the Agreement is then
continuing;

then, in every such case, the Trustee shall annul such declaration and its
consequences (but if the Letter of Credit has been drawn on in connection with
such acceleration, only if the Trustee has received written notice from the
Letter of Credit Issuer that the Letter of Credit has been fully reinstated),
and such annulment shall be binding upon all Holders of Bonds issued hereunder.
No such annulment shall extend to or affect any subsequent Event of Default or
impair any right or remedy consequent thereon. The Trustee shall forward a copy
of any such annulment notice pursuant to this paragraph to the Authority, the
Borrower, the Paying Agent and the Letter of Credit Issuer.

Section 903. Preservation of Security. Subject to the provisions of Sections
905, 912 and 914 hereof, upon the occurrence and during the continuance of any
Event of Default, the Trustee may, and upon the written request of the Holders
of not less than fifty-one percent (51%) in aggregate principal amount of the
Bonds then Outstanding, and provided the Trustee is furnished with security and
indemnity satisfactory to it, shall institute and maintain such suits and
proceedings as it may be advised by counsel shall be necessary or expedient to
prevent any impairment of the Security under this Indenture by any acts which
may be unlawful or in violation of this Indenture and such suits and proceedings
as the Trustee may be advised shall be necessary or expedient to preserve or
protect its interests and the interests of the Bondholders and the Letter of
Credit Issuer.

Section 904. Other Remedies. (a) Subject to Sections 905 and 914 hereof, upon
the occurrence and during the continuance of any Event of Default the Trustee
may, as an alternative, proceed to pursue any available remedy to enforce the
payment of the principal of, redemption premium, if any, and interest on the
Bonds then Outstanding, including, without limitation, an action or writ of
mandamus.

     (b) Subject to Sections 905 and 914 hereof, upon the occurrence and during
the continuance of any Event of Default, then and in every case the Trustee may
proceed, and upon the written request of the Holders of not less than fifty-one
percent (51%) in aggregate principal amount of the Bonds then Outstanding shall
proceed, to protect and enforce its rights, the rights of the Bondholders under
the Act and under the Indenture and the rights of the Letter of Credit Issuer
forthwith by such suits, actions or special proceedings in equity or at law, or
by proceedings in the office of any board or officer having jurisdiction
(provided the Trustee is furnished with security and indemnity satisfactory to
it), whether for the specific performance of any covenant or agreement contained
in this Indenture or the Agreement or in aid of the execution of any power
granted herein or in the Agreement, or in the Act or for the enforcement of any
legal or equitable right or remedy, as the Trustee, being advised by counsel,
shall deem most effectual to protect and enforce such rights or to perform any
of its duties under this Indenture.

     (c) If an Event of Default shall have occurred and be continuing, and if
requested to do so by the Holders of not less than fifty-one percent (51%) in
aggregate principal amount of the Bonds then Outstanding or the Letter of Credit
Issuer, as applicable, pursuant to Section 905 and indemnified as provided in
Section 903 hereof, the Trustee shall be obligated to exercise such one or more
of the rights and powers conferred by this Section and by Sections 903 and 906
hereof as the Trustee, being advised by counsel, shall deem most expedient and
in the interest of the Bondholders.

     (d) No remedy by the terms of this Indenture conferred upon or reserved to
the Trustee (or to the Bondholders) is intended to be exclusive of any other
remedy, but each and every such remedy shall be cumulative and shall be in
addition to any other remedy given to the Trustee, the Letter of Credit Issuer
or to the Bondholders hereunder or now or hereafter existing by law.

     (e) No waiver of any Event of Default hereunder, whether by the Trustee,
the Letter of Credit Issuer or by the Bondholders, shall extend to or shall
affect any subsequent Event of Default or shall impair any rights or remedies
consequent thereon.

Under no circumstances shall the Trustee be required to resort to any other
remedy prior to drawing under the Letter of Credit.

Section 905. Right of Letter of Credit Issuer or Bondholders to Direct
Proceedings. Anything in this Indenture to the contrary notwithstanding,
following an acceleration of the payment of the Bonds as provided in Section 902
hereof, the Letter of Credit Issuer (so long as the Letter of Credit is in
effect and not wrongfully dishonored) or, upon the termination of the Letter of
Credit or a default by the Letter of Credit Issuer thereunder, the Holders of at
least fifty-one percent (51%) in aggregate principal amount of Bonds then
Outstanding shall have the right, at any time, by an instrument or instruments
in writing executed and delivered to the Trustee, to direct the method and place
of conducting all proceedings to be taken in connection with the enforcement of
the terms and conditions of this Indenture or for the appointment of a receiver
or any other proceedings hereunder provided that such direction shall not be
otherwise than in accordance with the provisions of law or of this Indenture;
and further provided that the Trustee shall be indemnified to its satisfaction
pursuant to Section 903 hereof; provided, further, however, that while the
Trustee may not require indemnification prior to the specific acts of presenting
a draft under the Letter of Credit or paying the principal of and interest
accrued on the Bonds when due whether at maturity, Redemption, acceleration or
otherwise as set forth herein, the Trustee shall continue to be entitled to such
indemnification as otherwise provided herein.

Section 906. Appointment of Receiver. Upon the occurrence and during the
continuance of an Event of Default, and upon the filing of a suit or other
commencement of judicial proceedings to enforce the rights of the Trustee, the
Letter of Credit Issuer and/or of the Bondholders, the Trustee shall be
entitled, as a matter of right, to the appointment of a receiver or receivers of
the Trust Estate and the payments derived from the Agreement, together with such
other powers as the court making such appointments shall confer.

Section 907. Application of Moneys. (a) All moneys received by the Trustee
pursuant to any right given or action taken under the provisions of this Article
IX (except moneys derived from a draw under the Letter of Credit) shall be
applied first to the payment of the reasonable costs and expenses of the
proceedings, including reasonable attorneys' fees, resulting in the collection
of such moneys and of the expenses, liabilities and advances incurred or made by
the Trustee hereunder, including reasonable attorneys' fees, except as a result
of its gross negligence, willful misconduct or bad faith. The balance of such
moneys, after providing for the foregoing, shall be deposited by the Trustee in
the Eligible Moneys Account in the Bond Fund and all moneys in the Bond Fund
shall be applied as follows:

          (i) Unless the principal of all the Bonds shall have become or shall
have been declared due and payable, all such moneys shall be applied:

               First - To the payment to the Holders of the Bonds entitled
thereto of all installments of interest then due on the Bonds, in order of
maturity of the installments of such interest and, if the amount available shall
not be sufficient to pay in full any particular installment, then to the amounts
due on such installment, to the Holders entitled thereto, ratably, without any
discrimination or preference;

               Second - To the payment to the Holders of the Bonds entitled
thereto of the unpaid principal or Redemption Price of any of the Bonds which
shall have become due (other than Bonds called for Redemption for the payment of
which moneys are held pursuant to the provisions of this Indenture), in order of
their due dates, and to the payment of interest on such Bonds from the
respective dates upon which they became due. If the amount available shall not
be sufficient to pay in full Bonds due on any particular date, together with
such interest, then to the payment ratably, according to the amount of principal
and redemption premium, if any, due on such date, to the Persons entitled
thereto without any discrimination or preference; and

               Third - To the payment of the principal or Redemption Price of
and interest on the Bonds as the same become due and payable.

          (ii) If the principal of all Bonds shall have become due or shall have
been declared due and payable, all such moneys applied to the payment of the
principal of, redemption premium, if any, and interest then due and unpaid on
the Bonds, without preference or priority of principal over interest or of
interest over principal, or of any installment of interest over any other
installment of interest, or of any Bond over any other Bond, ratably, according
to the amounts due respectively for principal, redemption premium, if any, and
interest, to the Holders of Bonds entitled thereto without any discrimination or
preference.

          (iii) If the principal of all the Bonds shall have been declared due
and payable, and if such declaration shall thereafter have been rescinded and
annulled under the provisions of this Article IX then, subject to the provisions
of paragraph (ii) of this Section 907(a) in the event that the principal of all
the Bonds shall later become due or be declared due and payable, the moneys
shall be applied in accordance with the provisions of paragraph (i) of this
Section 907(a).

     (b) Whenever moneys are to be applied pursuant to the provisions of this
Section 907, such moneys shall be applied at such times, and from time to time,
as the Trustee shall determine, having due regard for the amount of such moneys
available for application and the likelihood of additional moneys becoming
available for such application in the future. Whenever the Trustee shall apply
such funds, it shall fix the date (which shall be an Interest Payment Date
unless another date shall be deemed more suitable) upon which such application
is to be made and upon such date interest on the amounts of principal to be paid
on such dates shall cease to accrue, except if the Bonds were immediately due
and payable by acceleration then the interest on such principal amounts to be
paid shall have ceased to accrue on the date of the declaration of acceleration
and the date fixed for payment shall be as near as possible to the date of the
declaration of acceleration. The Trustee shall give such notice as it may deem
appropriate of the deposit with it of any such moneys and of the fixing of any
such date, and shall not be required to make payment to the Holder of any Bond
until such Bond shall be presented to the Trustee for appropriate endorsement or
for cancellation if fully paid.

     (c) Whenever all Bonds and interest thereon have been paid under the
provisions of this Section 907 and all expenses and charges of the Trustee have
been paid, any balance remaining in the Bond Fund and Letter of Credit Account
shall be paid, first to the Letter of Credit Issuer as provided in Section 412
hereof and then to the Borrower.

Section 908. Remedies Vested in Trustee. All rights of action (including the
right to file proof of claims) under the Indenture or under any of the Bonds may
be enforced by the Trustee without the possession of any of the Bonds or the
production thereof in any trial or other proceedings relating thereto and any
such suit or proceedings instituted by the Trustee shall be brought in its name
as Trustee without the necessity of joining as plaintiffs or defendants any
Holders of the Bonds. Subject to the provisions of Section 907 hereof, any
recovery of judgment shall be for the equal and ratable benefit of the Holders
of the Outstanding Bonds in respect of which such proceedings shall be brought.

Section 909. Rights and Remedies of Bondholders. (a) No Holder of any Bond shall
have any right to institute any suit, action or proceeding for the enforcement
of any covenant or provision of the Indenture or for the appointment of a
receiver or any other remedy hereunder, unless:

          (i) an event of default has occurred of which the Trustee has been
notified or is deemed to have notice as provided in this Article IX;

          (ii) such event of default shall have become an Event of Default;

          (iii) the Holders of at least fifty-one percent (51%) in aggregate
principal amount of Bonds then Outstanding shall have made written request to
the Trustee, shall have offered reasonable opportunity either to proceed to
exercise the powers hereinbefore granted or to institute such action, suit or
proceeding in the Trustee's name and shall have offered to the Trustee indemnity
satisfactory to the Trustee, as provided in Section 903 hereof; and

          (iv) the Trustee shall thereafter have failed or refused to exercise
the powers hereinbefore granted, or to institute such action, suit or proceeding
in its own name.

Such notification, request and offer of indemnity are hereby declared in every
case at the option of the Trustee to be conditions precedent to the execution of
the powers and trusts of this Indenture, and to any action or cause of action
for the enforcement of this Indenture, or for the appointment of a receiver or
for any other remedy hereunder, it being understood and intended that no one or
more Holders of the Bonds shall have any right in any manner whatsoever to
enforce any right hereunder except in the manner herein provided, and that all
proceedings shall be instituted, had and maintained in the manner herein
provided and for the equal and ratable benefit of the Holders of all Bonds then
Outstanding. The provisions of this Section 909 shall no longer be of any effect
after all of the right, title and interest of the Bondholders under this
Indenture shall have been subrogated to the Letter of Credit Issuer, pursuant to
Section 902(d) hereof.

     (b) Nothing contained in the Indenture shall affect or impair any right of
enforcement conferred on any Bondholder by law, including the Act, or the right
of any Bondholder to enforce the payment of the principal of, redemption
premium, if any, and interest on any Bond at and after the maturity thereof, or
the obligation of the Authority to pay the principal of, redemption premium, if
any, and interest on each of the Bonds issued hereunder to the respective
Holders thereof at the time, place, from the source and in the manner as
provided herein and in the Bonds.

Section 910. Termination of Proceedings. In case the Trustee shall have
proceeded to enforce any right hereunder by the appointment of a receiver or
otherwise, and such proceedings shall have been discontinued or abandoned for
any reason, or shall have been determined adversely, then and in every such case
the Authority, the Letter of Credit Issuer and the Trustee shall be restored to
their former positions and rights hereunder and all rights, remedies and powers
of the Trustee shall continue as if no such proceedings had been taken.

Section 911. Waivers and Non-Waiver of Events of Default. Subject to the
provisions of Section 914 hereof, (a) to the extent not precluded by the Act,
the Trustee may in its discretion waive any Event of Default hereunder (other
than an Event of Default under Section 901(c)) and its consequences and rescind
any declaration of acceleration of maturity of principal, and shall waive any
Event of Default hereunder and its consequences upon the written request of the
Holders of not less than fifty-one percent (51%) in aggregate principal amount
of all the Bonds then Outstanding; provided that an Event of Default under
Section 901(c) hereof may only be waived if the Letter of Credit Issuer
withdraws in writing its notice specified in Section 901(c); provided, further
that an Event of Default under Section 901(c) hereof may only be waived if the
Trustee has received written notice from the Letter of Credit Issuer that the
Letter of Credit has been fully reinstated; provided, further that there shall
not be waived any Event of Default unless prior to such waiver or rescission,
all arrears of interest and payment of principal when due, as the case may be,
together with interest (to the extent permitted by law) on overdue principal and
interest, at the applicable rate of interest borne by the Bonds, and all
expenses of the Trustee in connection with such Event of Default shall have been
paid or provided for. In case of any such waiver or rescission, or in case any
proceeding taken by the Trustee on account of any such Event of Default shall
have been discontinued or abandoned or determined adversely, then and in every
such case the Authority, the Trustee, the Bondholders and the Letter of Credit
Issuer shall be restored to their former positions and rights hereunder
respectively. No such waiver or rescission shall extend to any subsequent or
other Event of Default, or impair any right consequent thereon.

     (b) No delay or omission of the Trustee or of any Holder of the Bonds to
exercise any right or power accruing upon any Event of Default shall impair any
such right or power or shall be construed to be a waiver of any such Event of
Default or an acquiescence therein. Every power and remedy given by this Article
IX to the Trustee, the Letter of Credit Issuer and the Holders of the Bonds,
respectively, may be exercised from time to time and as often as may be deemed
expedient.

     (c) The Trustee may waive any Event of Default, other than an Event of
Default under Section 901(c) hereof, which in its opinion shall have been
remedied before the entry of final judgment or decree in any suit, action or
proceeding instituted by it under the provisions of this Indenture or the
Agreement, or before the completion of the enforcement of any other remedy under
this Indenture or the Agreement.

Section 912. Notice of Defaults. (a) Within ninety (90) days after (i) the
receipt of notice of an Event of Default as provided in Section 901 hereof or
(ii) the occurrence of an Event of Default under 901(a) or (b), the Trustee
shall, unless such Event of Default shall have theretofore been cured, give
written notice thereof by certified or registered first class mail to each Owner
of Bonds then Outstanding, provided that, except in the case of a default in the
payment of the principal or Redemption Price of or interest on any of the Bonds,
the Trustee may withhold such notice if, in its sole judgment, it determines
that the withholding of such notice is in the best interests of the Bondholders.

     (b) The Trustee shall, as soon as practicable, notify the Authority, the
Letter of Credit Issuer and the Borrower of any Event of Default known to the
Trustee.

Section 913. Waiver of Redemption Rights. Upon the occurrence and continuance of
an Event of Default, to the extent that such rights may then lawfully be waived,
neither the Authority, nor anyone claiming through or under it, shall set up,
claim, or seek to take advantage of any appraisement, valuation, stay, extension
or Redemption laws now or hereafter in force, in order to prevent or hinder the
enforcement of this Indenture or a foreclosure under this Indenture. The
Authority, for itself and all who may claim through or under it, hereby waives,
on or after the date of foreclosure, to the extent that it lawfully may do so,
the benefit of all such laws and all rights of appraisement and Redemption to
which it may be entitled under the laws of the State of New Jersey.

Section 914. Rights of Bank Regarding Collateral. So long as the Letter of
Credit is in effect and the Letter of Credit Issuer is making all required
payments with respect to the Bonds in accordance with the terms of the Letter of
Credit, the right of the Trustee hereunder to grant consents, grant waivers,
direct proceedings, pursue remedies and otherwise exercise any rights under this
Indenture with respect to the Collateral shall be exercised by the Letter of
Credit Issuer acting alone and the Trustee will execute any documents and take
or refrain from taking all actions which the Trustee is required or entitled to
execute or take or refrain from taking hereunder in accordance with the written
request and instructions of the Letter of Credit Issuer provided that the Letter
of Credit Issuer shall pay or agree to pay (subject to the Letter of Credit
Issuer's right to reimbursement under the Reimbursement Agreement) any and all
costs and expenses incurred or to be incurred in connection therewith.

ARTICLE X

AMENDMENT OF LOAN AGREEMENT

Section 1001. Amendments to Loan Agreement Not Requiring Consent of Bondholders.
Except for the amendments as provided in Section 1002 hereof, the Authority and
the Trustee may, with the consent of the Letter of Credit Issuer but without the
consent of or notice to the Bondholders, consent to any amendment of the Loan
Agreement including those which may be required (i) by the provisions of the
Loan Agreement or the Indenture, (ii) for the purpose of curing any ambiguity or
formal defect or omission, (iii) to grant or pledge to the Trustee for the
benefit of the Bondholders any additional security, or (iv) in connection with
any other change therein which, in the judgment of the Trustee acting in
reliance upon an opinion of independent counsel, does not materially and
adversely affect the rights of the Holders of the Bonds. Nothing in this Section
contained shall permit, or be construed as permitting, any reduction in the
payments required to be paid under the Loan Agreement without the consent of all
Holders of the Outstanding Bonds and the Letter of Credit Issuer.

Section 1002. Amendments to Loan Agreement Requiring Consent of Bondholders. Any
reduction in the payments required to be paid under the Loan Agreement shall not
be permitted without the publication of notice and the consent of all Holders of
the Outstanding Bonds and the Letter of Credit Issuer. Such consent shall be
given and procured as provided in Section 802 hereof.

ARTICLE XI



DISCHARGE OF LIEN

Section 1101. Defeasance of Bonds. (a) If the Authority shall pay or cause to be
paid to all the Holders of any Outstanding Bonds the principal of, redemption
premium, if any, and interest to become due thereon at the times and in the
manner stipulated therein and herein with Available Moneys, and if the Authority
shall keep, perform and observe all and singular the covenants and promises in
the Bonds so paid and in this Indenture expressed as to be kept, performed and
observed by it or on its part, then such Bonds shall cease to be subject to the
Lien of this Indenture and the rights hereby granted shall cease, determine and
be void, whereupon the Trustee shall cancel and discharge this Indenture;
provided that the Trustee's obligation to pay to the Holders of the Outstanding
Bonds the principal of, redemption premium, if any, and interest to become due
thereon shall survive the cancellation and discharge of this Indenture; and
provided further that in the event there has been a drawing under the Letter of
Credit for which the Letter of Credit Issuer has not been fully reimbursed
pursuant to the Reimbursement Agreement or any other obligations are then due
and owing to the Letter of Credit Issuer under the Reimbursement Agreement, and
upon written instructions from the Letter of Credit Issuer, the Trustee shall
assign and turn over to the Letter of Credit Issuer, as subrogee or otherwise,
all of the Trustee's right, title and interest under this Indenture, all
balances held hereunder not required for the payment of the Bonds and such other
sums and the Trustee's right, title and interest in, to and under the Loan
Agreement. In such event the Trustee shall execute and deliver to the Authority
such instruments in writing as shall be requisite to cancel the Lien hereof and
shall assign and deliver to the Authority any property at the time subject to
the Indenture which may then be in its possession, except amounts required to be
paid to the Borrower under Section 413 hereof, which shall be assigned and
delivered to the Borrower, and except cash or securities held by the Trustee for
the payment of the principal of, redemption premium, if any, and interest on the
Bonds. The Authority and the Borrower shall have no right to draw under the
Letter of Credit for the payment of Bonds pursuant to this Section 1101.

     (b) Any Bond shall be deemed to be paid within the meaning of this Article
and for all purposes of this Indenture when (i) payment of the principal of and
redemption premium, if any, on such Bond, plus interest thereon to the due date
thereof (whether such due date is by reason of maturity or upon redemption as
provided herein) shall have been made or caused to be made in accordance with
the terms thereof with Available Moneys, or shall have been made or caused to be
made by irrevocably depositing in the Eligible Moneys Account of the Bond Fund
other moneys of the Borrower, in the form of cash and/or obligations described
in Section 601(a)(i) hereof of the United States of America, maturing as to
principal and interest in such amounts and at such times as will ensure the
availability of sufficient moneys to make such payment, and (ii) all necessary
and proper fees, compensation and expenses, including legal fees of the Trustee,
the Registrar, and the Paying Agent pertaining to the Bonds with respect to
which such deposit is made shall have been paid or the payment thereof provided
for to the satisfaction of the Trustee. At such times as a Bond shall be deemed
to be paid hereunder, as aforesaid, such Bond shall no longer be secured by or
subject to the lien of this Indenture, except for the purposes of any such
payment from cash or such moneys or obligations described in Section 601(a)(i)
hereof of the United States of America and shall be canceled pursuant to Section
210 hereof.

     (c) Notwithstanding the foregoing subparagraph (b) hereinabove, no deposit
thereunder shall be deemed a payment of the Bonds unless and until (i) proper
notice of Redemption shall have been given in accordance with Article III of
this Indenture or, in the event that the Bonds are not by their terms subject to
Redemption within the next succeeding sixty (60) days, until the Borrower shall
have given the Trustee, on behalf of the Authority, irrevocable instructions to
notify the Owners of the Bonds, in accordance with Article III of this
Indenture, that the deposit required by Section 1101(b) hereof has been made and
that said Bonds are deemed to have been paid in accordance with the provisions
hereof and stating the maturity or redemption date upon which the moneys are to
be available for the payment of the principal of and the applicable redemption
premium, if any, on said Bonds plus interest thereon to the due date thereof or
the maturity date of such Bonds; (ii) a certificate from a nationally recognized
accounting firm, acceptable to Moody's, verifying that the Available Moneys (but
not including investment earnings thereon) deposited with the Trustee shall have
been sufficient to pay when due the principal of, redemption premium, if any and
interest (iii) legal opinion of Bond Counsel to the effect that the Bonds have
been paid in accordance with the terms of this Indenture (such opinion being
given in reliance on the verification report identified in (ii) above); and (iv)
an opinion, acceptable to Moody's, of nationally recognized counsel experienced
in bankruptcy matters stating the application of such Available Moneys or other
moneys of the Borrower will not constitute a voidable preference in the event of
an occurrence of an Act of Bankruptcy.

     (d) The payment of principal of, redemption premium, if any, and interest
due thereon shall be made at the Principal Office of the Trustee upon surrender
of the Bonds for cancellation.

     (e) The Trustee shall provide written notice to the Authority upon the
maturity or defeasance of all of the Bonds Outstanding.

ARTICLE XII



MISCELLANEOUS

Section 1201. Consent of Bondholders. (a) Any consent, request, direction,
approval, objection or other instrument required by this Indenture to be signed
and executed by the Bondholders may be in any number of writings of similar
tenor and may be signed or executed by such Bondholders in person or by agents
appointed in writing and may, but shall not be required to, be obtained at a
meeting of Bondholders called in such manner as the Trustee shall specify. Proof
of the execution of any such consent, request, direction, approval, objection or
other instrument or of the writing appointing any such agent and of the
ownership of Bonds, if made in the following manner, shall be sufficient for any
of the purposes of this Indenture, and may be conclusively relied on by the
Trustee with regard to any action taken thereunder:

          (i) The fact and date of the execution by any Person of any such
writing may be proved by the certificate of any officer in any jurisdiction who
by law has power to take acknowledgments within such jurisdiction that the
Person signing such writing acknowledged before him the execution thereof, or by
an affidavit of any witness to such execution. The authority of the Person or
Persons executing any such instrument on behalf of a corporate Bondholder may be
established without further proof if such instrument is signed by a Person
purporting to be the president or a vice-president of such corporation with a
corporate seal affixed and attested by a Person purporting to be its secretary
or an assistant secretary.

          (ii) The ownership of Bonds and the amount, number and other
identification, and the date of holding shall be determined by reference to the
books of registration maintained by the Trustee as Bond Registrar.

     (b) For all purposes of the Indenture and of the proceedings for the
enforcement hereof, such Person shall be deemed to continue to be the Holder of
such Bond.

     (c) Any request, consent or vote of the Owner of any Bond shall bind all
future Owners of such Bond with respect to anything done or suffered to be done
or omitted to be done by the Authority or the Trustee in accordance therewith,
unless and until such request, consent or vote is revoked by the filing with the
Trustee of a writing, signed and executed by the Owner of the Bond, covenants,
conditions and provisions herein contained. The Indenture and all of the
covenants, conditions and provisions thereof are intended to be and are for the
sole and exclusive benefit of such Persons.

Section 1203. Limitation on Liability of Members of Authority. No covenant,
condition or agreement contained herein shall be deemed to be a covenant,
agreement or obligation of a present or future member of the Authority or any
officer, employee or agent of the Authority in his or her individual capacity,
and neither the Authority nor any officer thereof executing the Bonds shall be
liable personally on the Bonds or be subject to any personal liability or
accountability by reason of the issuance thereof. No member, officer, employee
or agent of the Authority shall incur any personal liability with respect to any
other action taken by him or her pursuant to this Indenture or the Act, provided
such member, officer, employee or agent acts in good faith.

Section 1204. Severability. (a) If any of the provisions of this Indenture shall
be held or deemed to be or shall, in fact, be inoperative or unenforceable as
applied in any particular case in any jurisdiction or jurisdictions or in all
jurisdictions, or in all cases, because it conflicts with any other provision or
provisions hereof or any constitution or statute or rule of public policy, or
for any other reason, such circumstances shall not have the effect of rendering
the provision in question inoperative or unenforceable in any other case or
circumstance, or of rendering any other provision or provisions therein
contained invalid, inoperative or unenforceable to any extent whatever.

     (b) The invalidity of any one or more phrases, sentences, clauses or
Sections in this Indenture shall not affect the remaining portions hereof.

Section 1205. Notices. All notices, certificates, requests, complaints, demands
or other communications hereunder shall be in writing unless otherwise specified
herein and shall be deemed sufficiently given when sent by telegram, telex or
registered mail, postage prepaid, return receipt requested, or first class mail
unless registered or certified mail is specified herein addressed as follows:

 

(a)















(b)






(c)










(d)

If to the Authority

New Jersey Economic Development Authority
200 South Warren Street
Capital Place One
Trenton, New Jersey 08625
Attention: Executive Director

with a copy to

Wilentz, Goldman & Spitzer, P.A.
90 Woodbridge Center Drive
Woodbridge, New Jersey 07095
Attention: Anthony J. Pannella, Jr., Esq./Cheryl J.
          Oberdorf, Esq.

If to the Trustee

Shawmut Bank Connecticut, National Association
777 Main Street
Hartford, Connecticut 06115
Attention: Corporate Trust Administration

If to the Borrower:

Burlington Coat Factory Warehouse of New Jersey, Inc.
1830 Route 130
Burlington, New Jersey 08016
Attention: Chief Accounting Officer
with a copy of such notice to

Paul C. Tang, Esq., General Counsel,
at the above address

If to the Letter of Credit Issuer

First Fidelity Bank, N.A.
123 South Broad Street
Philadelphia, Pennsylvania 19109
Attention: Stephen H. Clark, Vice President

with a copy to:

Pepper, Hamilton & Scheetz
3000 Two Logan Square
18th and Arch Streets
Philadelphia, Pennsylvania 19103


   

The Authority and the Trustee may by notice given hereunder to the other, the
Borrower and the Letter of Credit Issuer designate any further or different
addresses to which subsequent notices, certificates, requests, complaints,
demands or other communications hereunder shall be sent. All notices required to
be sent by the Trustee, the Authority, the Borrower, the Bondholders or the
Placement Agent shall also be sent to the Letter of Credit Issuer, provided
failure to so notify the Letter of Credit Issuer shall not negate the effect of
such notice.

Section 1206. Notice to Moody's. As long as the Bonds are rated by Moody's, the
Trustee shall provide prior written notice in the manner provided in Section
1205 hereof to Moody's upon the occurrence of (i) the execution of any
amendment, modification or supplement to the Loan Agreement pursuant to Article
X hereof; (ii) the execution of a Supplemental Indenture pursuant to Article
VIII of the Indenture; (iii) any expiration, termination, revocation or
extension of the Letter of Credit; (iv) any change in a Trustee or Paying Agent;
(v) any material amendments, supplements or modification of the provisions of
the Letter of Credit; and (vi) when all Bonds have been paid or deemed to have
been paid pursuant to the terms of this Indenture.

Section 1207. Counterparts. This Indenture may be executed in several
counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.

Section 1208. Table of Contents and Section Headings Not Controlling. The table
of contents and the headings of the several sections of this Indenture have been
prepared for convenience of reference only and shall not control, affect the
meaning of, or be taken as an interpretation of any provision of this Indenture.

Section 1209. Governing Law. This Indenture and each Bond shall be deemed to be
a contract made under the laws of the State of New Jersey and for all purposes
shall be construed in accordance with the laws of said State of New Jersey.

Section 1210. Third Party Beneficiary. So long as the Initial Letter of Credit
Issuer honors its obligations under the Letter of Credit, the parties hereto
acknowledge that the Initial Letter of Credit Issuer is a third party
beneficiary hereunder.

IN WITNESS WHEREOF, the NEW JERSEY ECONOMIC DEVELOPMENT AUTHORITY has caused
this Indenture to be executed by one of its officers thereunto duly authorized,
its corporate seal to be hereunto affixed, and the same to be attested by one of
its officers duly authorized, and Shawmut Bank Connecticut, National Association
has caused this Indenture to be executed by one of its officers thereunto duly
authorized, and its corporate seal to be hereunto affixed, all as of the day and
year first above written.

[SEAL]
ATTEST:



FRANK T. MANCINI, JR.,
Assistant Secretary

ATTEST:






NEW JERSEY ECONOMIC
DEVELOPMENT AUTHORITY


By:                     
CAREN S. FRANZINI
Executive Director

SHAWMUT BANK CONNECTICUT,
NATIONAL ASSOCIATION
as Trustee


By:                     
SUSAN C. MERKER
Assistant Vice President

 

 

 

 

NEW JERSEY ECONOMIC DEVELOPMENT AUTHORITY
ECONOMIC DEVELOPMENT REFUNDING BONDS
(BURLINGTON COAT FACTORY WAREHOUSE
OF NEW JERSEY, INC. - 1995 Project)


No. EDRB-_

MATURITY DATE:

DATED DATE: August 1, 1995

AUTHENTICATION DATE:

CUSIP:

INTEREST RATE:

REGISTERED OWNER:

PRINCIPAL SUM: ___________________ Dollars ($ )

THE NEW JERSEY ECONOMIC DEVELOPMENT AUTHORITY (the "Authority"), a body politic
and corporate and a public instrumentality of the State of New Jersey (the
"State") and duly existing under the Constitution and laws of the State,
including the New Jersey Economic Development Authority Act (the "Act"), for
value received hereby promises to pay, (but solely from the sources described in
this Bond), to the REGISTERED OWNER identified above, or registered assigns, the
PRINCIPAL SUM, on the MATURITY DATE or on the date fixed for Redemption, as the
case may be, together with INTEREST on the PRINCIPAL SUM from the DATED DATE,
until the Authority's obligations with respect to the payments of such PRINCIPAL
SUM shall be discharged, at the INTEREST RATE per annum stated above
semiannually on the first days of March and September, commencing March 1, 1996.

This Bond (as hereinafter defined) shall be payable as to principal or
Redemption Price when due, upon presentation and surrender thereof, at the
principal corporate trust office of Shawmut Bank Connecticut, National
Association, Hartford, Connecticut, as Trustee, Bond Registrar and Paying Agent
(the "Trustee"), or at the duly designated office of any duly appointed
alternate or successor thereto. The interest on this Bond will be payable by
check or bank draft and will be mailed to the Person in whose name each Bond is
registered which appears on the registration books of the Authority held by the
Trustee as determined as of the close of business on the fifteenth day (whether
or not a Business Day) of February and August (the "Record Date"). Upon request,
any Holder of at least one million dollars ($1,000,000) of Bonds shall be
entitled to receive interest payments from the Trustee by wire transfer. Payment
of the principal or Redemption Price of and interest on this Bond shall be made
in any coin or currency of the United States of America which at the time of
payment is legal tender for the payment of public and private debts.

THE STATE OF NEW JERSEY IS NOT OBLIGATED TO PAY, AND NEITHER THE FAITH AND
CREDIT NOR TAXING POWER OF THE STATE OF NEW JERSEY IS PLEDGED TO THE PAYMENT OF
THE PRINCIPAL OR REDEMPTION PRICE OF, IF ANY, OR INTEREST ON THE BONDS. THE
BONDS ARE SPECIAL, LIMITED OBLIGATIONS OF THE NEW JERSEY ECONOMIC DEVELOPMENT
AUTHORITY (THE "AUTHORITY"), PAYABLE SOLELY OUT OF THE REVENUES OR OTHER
RECEIPTS, FUNDS OR MONEYS OF THE AUTHORITY PLEDGED UNDER THE INDENTURE (AS
HEREAFTER DEFINED) AND FROM ANY AMOUNTS OTHERWISE AVAILABLE UNDER THE INDENTURE
FOR THE PAYMENT OF THE BONDS. THE BONDS DO NOT NOW AND SHALL NEVER CONSTITUTE A
CHARGE AGAINST THE GENERAL CREDIT OF THE AUTHORITY. THE AUTHORITY HAS NO TAXING
POWER.

No recourse shall be had for the payment of the principal or Redemption Price of
or interest on this Bond or for any claim based hereon or on the Indenture,
against any member, officer or employee, past, present or future of the
Authority or of any successor body, as such, either directly or through the
Authority or any successor body, under any constitutional provision, statute,
rule of law, or by the enforcement of any assessment thereof by any legal or
equitable proceedings or otherwise.

Reference is made to the further provisions of this Bond set forth on the
reverse side of this Bond; such provisions shall for all purposes have the same
effect as if set forth at this place.

It is hereby certified and recited that all acts, things and conditions required
by the Constitution or statutes of the State or the Indenture to exist, to have
happened or to have been performed precedent to or in the issuance of this Bond
exist, have happened and have been performed in due time, form and manner as
required by law and that said issue of Bonds, together with all other
indebtedness of the Authority, is within every debt and other limit prescribed
by said Constitution or statutes.

This Bond shall not be entitled to any right or benefit under the Indenture, or
be valid or become obligatory for any purpose, until this Bond shall have been
authenticated by the execution by the Trustee, or its successor as Trustee, or
an authenticating agent thereof, of the certificate of authentication inscribed
hereon.

IN WITNESS WHEREOF, THE NEW JERSEY ECONOMIC DEVELOPMENT AUTHORITY has caused
this Bond to be executed in its name by the manual or printed facsimile
signature of its Executive Director and attested by the printed facsimile
signature of its Assistant Secretary, and the facsimile of its corporate seal to
be impressed or imprinted hereon.

CERTIFICATE OF AUTHENTICATION

This Bond is one of the issue of Economic Development Refunding Bonds described
and delivered pursuant to the within mentioned Indenture.

SHAWMUT BANK CONNECTICUT,

NATIONAL ASSOCIATION,

As Trustee




By:                     
Authorized Signatory


NEW JERSEY ECONOMIC
DEVELOPMENT AUTHORITY




By:                     
CAREN S. FRANZINI
Executive Director

Attest

By:                     
Name: Frank T. Mancini, Jr.
Title: Assistant Secretary


[SEAL]

 

 

 

 

[REVERSE OF BOND]

 

1. Indenture; Loan Agreement. This Bond is one of an authorized issue of bonds
(the "Bonds"), limited in aggregate principal amount to $10,000,000. The Bonds
are issued under and governed by the Indenture of Trust dated as of August 1,
1995 (the "Indenture") between the Authority and Shawmut Bank Connecticut,
National Association, Hartford, Connecticut, as Trustee and pursuant to a
resolution of the Authority duly adopted July 11, 1995. THE TERMS AND PROVISIONS
OF THE BONDS INCLUDE THOSE IN THE INDENTURE. BONDHOLDERS ARE REFERRED TO THE
INDENTURE FOR A STATEMENT OF THOSE TERMS AND PROVISIONS. ANY CAPITALIZED TERMS
USED HEREIN AND NOT OTHERWISE DEFINED SHALL HAVE THE SAME MEANINGS ASCRIBED TO
SUCH TERMS IN THE INDENTURE.

The Bonds are issued pursuant to and in full compliance with the Act which
authorizes the execution and delivery of the Loan Agreement (as hereinafter
defined) and the Indenture.

The Bonds are being issued for the purpose of providing funds to refund, on a
current basis, $10,000,000 aggregate principal amount Economic Development Bonds
(Burlington Coat Factory Warehouse of New Jersey, Inc. - 1985 Project) of the
New Jersey Economic Development Authority dated as of September 1, 1985 (the
"Prior Bonds"), maturing on or after September 1, 1996 (the "Refunded Bonds") on
September 1, 1995 (the "Project"), the proceeds of which Prior Bonds were used
to finance a portion of a project which consisted of the acquisition of land and
the construction of a building thereon to house the national distribution center
of the Borrower, including the equipping of such building with rolling racks,
conveyor systems and automated machinery, all located in the Township of
Burlington, Burlington County, New Jersey (the "1985 Project"), and further
providing, among other things, for the execution and delivery of the Indenture
and the payment of necessary costs incidental thereto. To provide for the
payment of the Bonds, the Authority and the Borrower have entered into a Loan
Agreement dated as of the date of the Indenture (the "Loan Agreement"), under
which the Borrower is obligated to pay, among other payments, all amounts coming
due on the Bonds. The Authority has assigned all its rights except for certain
Reserved Rights to such payments under the Loan Agreement to the Trustee as
security for the Bonds.

Executed counterparts of the Indenture, the Loan Agreement, the Reimbursement
Agreement (as hereinafter defined), the Letter of Credit (as hereinafter
defined) and all documents and instruments executed in connection therewith, are
on file at the principal corporate trust office of the Trustee.

2. Source of Payments. The Bonds are special limited obligations of the
Authority and, as provided in the Indenture, the Authority shall be obligated to
pay the principal of, redemption premium, if any, and interest on the Bonds
solely from payments to be made by the Borrower under the Loan Agreement and
from the Letter of Credit as described below (but only so long as the Letter of
Credit is in effect) and from any other Revenues and moneys, securities, Funds
and Accounts (including investments, if any) pledged to or held by the Trustee
under the Indenture for such purpose, and there shall be no other recourse
against the Authority or any other property now or hereafter owned by it. Except
as otherwise provided in the Indenture, this Bond is entitled to the benefits of
the Indenture equally and ratably both as to principal or Redemption Price of
and interest under the Indenture to which reference is made for a description of
the rights of the Holders of the Bonds, the rights and obligations of the
Authority, and the rights, duties and obligations of the Trustee. No additional
bonds may be issued under the Indenture. The Holder of this Bond shall have no
right to enforce the provisions of the Indenture, the Loan Agreement or the
Letter of Credit or the rights and remedies thereunder, except as provided in
the Indenture.

3. Security. The Borrower has caused an Irrevocable, Direct-Pay Letter of Credit
(the "Initial Letter of Credit") to be issued by First Fidelity Bank, National
Association (as issuer of the Initial Letter of Credit the "Letter of Credit
Issuer") to be delivered to the Trustee (the Initial Letter of Credit or any
replacement or alternate Letter of Credit, the "Alternate Letter of Credit",
collectively the "Letter of Credit"). The Initial Letter of Credit entitles the
Trustee to draw an amount equal to the principal amount of the Outstanding Bonds
to pay the principal of the Bonds when due at maturity or upon redemption or
acceleration as described herein and in the Indenture, plus an amount equal to
210 days' interest accrued on the Outstanding Bonds (computed at a maximum rate
of 6.125%). Unless extended, the Initial Letter of Credit expires September 15,
2000 or on the earlier occurrence of events specified therein. Subject to the
provisions of the Indenture, the Borrower may cause an Alternate Letter of
Credit to be substituted for the Letter of Credit then in effect, having terms
substantially similar to the Initial Letter of Credit with the exception of the
expiration date thereof. Unless the Initial Letter of Credit or an Alternate
Letter of Credit substituted therefor is extended or replaced in accordance with
the terms of the Indenture, this Bond will become subject to mandatory
redemption as described below. The Initial Letter of Credit is being issued
pursuant to a Letter of Credit Reimbursement Agreement dated August 1, 1995 (the
"Reimbursement Agreement") between the Borrower and the Letter of Credit Issuer,
under which the Borrower is obligated, among other things, to reimburse the
Letter of Credit Issuer for any draws under the Initial Letter of Credit.

4. Redemption. The Bonds are subject to Redemption prior to maturity as provided
herein and in the Indenture.

     (a) Special Mandatory Redemption. The Bonds are subject to special
mandatory redemption in whole as soon as practicable but not later than the 90th
day following (i) the Trustee's receipt of written notice of the occurrence of a
Determination of Taxability or (ii) written notification by the Authority to the
Trustee, the Letter of Credit Issuer and the Borrower that (a) the Borrower has
ceased to operate the Project Facility or ceased to cause the Project Facility
to be operated as an authorized project under the Act for twelve (12)
consecutive months without first obtaining the prior written consent of the
Authority, or (b) any of the representations and warranties of the Borrower
contained in the Loan Agreement have proven to have been false or misleading in
any material respect when made. In such event, the Bonds shall be redeemed by
the Authority at a Redemption Price equal to 100% of the principal amount
thereof plus accrued interest up to and including the redemption date.

     (b) Mandatory Redemption. The Bonds are subject to mandatory redemption, as
a whole or in part, in minimum denominations of $25,000 and in integral
multiples of $5,000 thereafter, on any Interest Payment Date, at a Redemption
Price equal to 100% of the principal amount thereof, together with interest
accrued up to such redemption date in the case of damage, destruction or
condemnation of the Project in an amount equal to the net proceeds of any
insurance, casualty or condemnation award received by the Bank and at the option
of the Bank pursuant to Section 5.24 of the Loan Agreement.

     (c) Extraordinary Mandatory Redemption. The Bonds are subject to
extraordinary mandatory redemption by the Authority, in whole, on the Interest
Payment Date immediately preceding the termination of the Initial Letter of
Credit on September 15, 2000 (the "Letter of Credit Maturity Date") or the
Interest Payment Date immediately preceding the Letter of Credit Maturity Date
of an Alternate Letter of Credit, at a Redemption Price equal to 100% of the
principal amount thereof, in the event the Borrower does not provide the
Trustee, at least sixty (60) days prior to the Letter of Credit Maturity Date,
with (i) written notice from the Letter of Credit Issuer to the Trustee that the
Letter of Credit will be renewed by the Letter of Credit Issuer upon the Letter
of Credit Maturity Date, which Letter of Credit shall have an expiration date of
September 15 of any subsequent year or written notice from another bank to the
Trustee that an Alternate Letter of Credit will be issued on or prior to the
Letter of Credit Maturity Date, which Alternate Letter of Credit shall have an
expiration date of September 15 of any subsequent year, and (ii) (A) an
Alternate Letter of Credit meeting the requirements of Section 404(d)(i) of the
Indenture which shall be presented to the Trustee at least sixty (60) days prior
to the Letter of Credit Maturity Date and (B) the documents required to be
delivered in Section 404(d)(ii) of the Indenture sixty (60) days prior to the
Letter of Credit Maturity Date.

     (d) Mandatory Redemption Due to Act of Bankruptcy of Bank. The Bonds are
subject to mandatory redemption, as a whole, at a Redemption Price equal to 100%
of the principal amount of the Outstanding Bonds together with interest accrued
thereon to the redemption date which is at least forty-five (45) days, but not
more than seventy (70) days, after the date on which an Act of Bankruptcy of the
Bank occurs, unless within thirty (30) days after the occurrence of an Act of
Bankruptcy of the Bank, the Borrower has provided the Trustee with (i) an
Alternate Letter of Credit, which Alternate Letter of Credit shall have an
expiration date of September 15, of any subsequent year and (ii) the opinions
and written notice set forth in Section 404 of the Indenture.

     (e) Optional Redemption. Subject to the payment of the redemption premium
by the Borrower pursuant to Section 304 of the Indenture, the Bonds maturing on
or after September 1, 2006 are subject to optional redemption by the Authority,
at the direction of the Borrower, in whole at any time or in part on any
Interest Payment Date, in minimum amounts of $25,000 and in integral multiples
of $5,000 thereafter, on or after September 1, 2005, at the Redemption Prices
(expressed as percentages of the principal amount) for the Redemption Periods
set forth below, plus unpaid interest, if any, accrued up to the redemption
date:

Redemption Periods
(Dates Inclusive)

Redemption
Prices (%)

September 1, 2005 to August 31, 2006

102.00

September 1, 2006 to August 31, 2007

101.00

September 1, 2007 and thereafter

100.00

     (f) Sinking Fund Redemption. The Bonds maturing on September 1, 2005 and
September 1, 2010, respectively, shall be subject to redemption commencing
September 1, 2004 and September 1, 2006, respectively, and on each September 1
thereafter, at a Redemption Price equal to 100% of the principal amount thereof
being redeemed plus accrued interest up to the redemption date.

The Trustee shall cause to be redeemed such Bonds in the aggregate principal
amounts of the following Sinking Fund Installments on September 1 of each of the
following years:

 

TERM BONDS DUE SEPTEMBER 1, 2005

Year

Sinking Fund Installment ($)

2004

665,000

2005

735,000

 

TERM BONDS DUE SEPTEMBER 1, 2010

Year

Sinking Fund Installment ($)

2006

810,000

2007

895,000

2008

990,000

2009

1,095,000

2010

1,210,000

Accrued interest on such Bonds so redeemed shall be paid from the Bond Fund, and
all expenses in connection with such Redemption shall be paid by the Borrower.
All Bonds redeemed under the Indenture shall be redeemed in the manner provided
in the Indenture. The principal amount of Bonds to be redeemed in the years 2004
through 2010 shall be reduced by the amount of such Bonds that the Trustee has
previously redeemed pursuant to Section 301(b) (special mandatory redemption) or
301(e) (optional redemption) of the Indenture.

5. Selection of Bonds to be Redeemed. (a) A Redemption of Bonds shall be a
Redemption of the whole or any part of the Bonds from any funds available for
that purpose in accordance with the provisions of the Indenture. If less than
all of the Bonds shall be called for Redemption under any provision of the
Indenture permitting such partial redemption, the particular Bonds (or
Authorized Denominations thereof), to be redeemed shall be selected by the
Trustee by lot, using such method as the Trustee in its sole discretion may deem
proper, in the principal amount designated in writing to the Trustee by the
Borrower or otherwise as required by the Indenture. The Trustee shall be
notified in writing pursuant to the Indenture not less than sixty (60) days
prior to the date fixed for Redemption, but in the case of a Mandatory
Redemption due to an Act of Bankruptcy of the Bank, not more than ten (10) days
following the occurrence thereof.

     (b) Except as otherwise provided in the Indenture, any Bonds selected for
Redemption which are deemed to be paid in accordance with the Indenture will
bear interest up to, but not including, the date fixed for redemption.

6. Notice of Redemption; Rights of Holders.

When Bonds are to be redeemed, the Trustee shall give notice of such Redemption
to the Holders in the name of the Authority, stating, among other things: (i)
the Bonds to be redeemed; (ii) the redemption date; (iii) that such Bonds will
be redeemed at the Principal Office of the Trustee; (iv) that on such redemption
date there shall become due and payable upon each Bond to be redeemed the
Redemption Price thereof together with unpaid interest accrued prior to the
redemption date; (v) the CUSIP numbers assigned to the Bonds to be redeemed;
(vi) the serial numbers and maturities of Bonds selected for Redemption, (except
that where all of the Bonds are to be redeemed the serial numbers and maturities
need not be specified); (vii) the interest rates and maturity dates of the Bonds
to be redeemed; (viii) the date of mailing the notice of redemption; (ix) the
record date for the Redemption (which shall be forty-five (45) days prior to the
redemption date); and (x) that on the redemption date interest thereon shall
cease to accrue. The notice of redemption shall state that Redemption is subject
to receipt by the Trustee of Available Moneys sufficient to pay the Redemption
Price of the Bonds to be redeemed on or before the redemption date.

The Trustee shall mail the required notice, postage prepaid by first class mail,
not less than thirty (30) days, nor more than sixty (60) days, prior to the
applicable date to the Holders of any Bonds to be redeemed at the addresses
thereof appearing on the Bond Register kept for such purpose. Failure to duly
give such notice by mail, or any defect therein, shall not affect the validity
of any proceeding for the Redemption of the Bonds.

Pursuant to Section 304(b) of the Indenture, if on any redemption date Available
Moneys for the Redemption of all Bonds or portions thereof to be redeemed,
together with interest thereon to such redemption date, shall be held by the
Trustee so as to be available therefor on such date, the Bonds or portions
thereof so called for Redemption shall cease to bear interest and such Bonds or
portions thereof shall no longer be Outstanding under the Indenture or be
secured by or be entitled to the benefits of the Indenture. If such Available
Moneys shall not be so available on such date, such Bonds or portions thereof
shall continue to bear interest until paid at the same rate as they would have
borne had they not been called for Redemption and shall continue to be secured
by and be entitled to the benefits of the Indenture.

7. Denominations; Transfer; Exchange. The Bonds are in registered form without
coupons in minimum principal denominations of $25,000 and in integral multiples
of $5,000 thereafter.

8. Transferability of Bonds. This Bond is transferable only on the Bond Register
upon surrender thereof at the Principal Office of the Trustee by the registered
Owner thereof or by his attorney duly authorized in writing together with a
written instrument of transfer satisfactory to the Trustee. Upon such surrender,
the Authority shall execute and the Trustee shall authenticate and deliver in
the name of the transferee or transferees, one or more new fully registered
Bonds of the same series in Authorized Denominations in the aggregate principal
amount which the registered Owner is entitled to receive. At the option of the
Holder, Bonds may be exchanged for other Bonds of the like aggregate principal
amount upon surrender of the Bonds to be exchanged at any such office. All Bonds
presented for registration of transfer or for exchange, Redemption or payment
(if so required by the Authority, the Bond Registrar or the Trustee), shall be
accompanied by a written instrument or instruments of transfer or authorization
for exchange, in form satisfactory to the Bond Registrar. No service charge
shall be made for any exchange or registration of transfer of Bonds, but the
Trustee may require payment of its expenses and a sum sufficient to cover all
taxes or other governmental charges that may be imposed in relation thereto. New
Bonds delivered upon any registration of transfer or exchange shall be valid
obligations of the Authority, evidencing the same debt as the Bonds surrendered,
shall be secured by the Indenture and shall be entitled to all of the security
and benefits thereof to the same extent as the Bonds surrendered.

A Person in whose name a Bond shall be registered shall for all purposes of the
Indenture, be deemed the absolute Owner thereof and, so long as the same shall
be registered, payments of or on account of the principal, redemption premium,
if any, and interest with respect to such Bond shall be made only to the
registered Owner or his legal representative. All such payments so made to any
such registered Owner or upon his order shall be valid and effectual to satisfy
and discharge the liability of the Authority upon such Bond to the extent of the
sum or sums so paid. The Authority and the Trustee shall not be affected by any
notice to the contrary.

The Authority and the Trustee shall not register, register the transfer of, or
exchange Bonds for the period from the Record Date preceding an Interest Payment
Date to the related Interest Payment Date, nor shall the Trustee register the
transfer of or exchange any Bond during the period fifteen (15) days before the
giving of a notice of redemption.

9. Defaults and Remedies. The Indenture provides that the occurrence of certain
events constitute Events of Default. If an Event of Default occurs and is
continuing, the Trustee may, and shall, upon the written direction of the Letter
of Credit Issuer, declare the principal of all the Bonds Outstanding and the
interest accrued on such Bonds then to be due and payable immediately in the
manner and with the effects and subject to the conditions set forth in the
Indenture. An Event of Default and its consequences may be waived as provided in
the Indenture. Bondholders may not enforce the Indenture or the Bonds except as
provided in the Indenture. Under certain circumstances, the Trustee may refuse
to enforce the Indenture or the Bonds unless it receives indemnity from the
Holders satisfactory to it. Subject to certain limitations, Holders of fifty-one
percent (51%) in aggregate principal amount of the Bonds then Outstanding may
direct the Trustee in its exercise of any trust or power.

